
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3


THE BOEING COMPANY

FIVE-YEAR
CREDIT AGREEMENT

among

THE BOEING COMPANY
for itself and on behalf of its Subsidiaries,
as a Borrower

THE LENDERS PARTY HERETO

CITIBANK, N.A.,
as Administrative Agent

THE CHASE MANHATTAN BANK,
as Syndication Agent

and

SALOMON SMITH BARNEY INC.
and
CHASE SECURITIES, INC.,
as Joint Lead Arrangers and Joint Book Managers
dated as of September 25, 2000

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article and Section


--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS      
1.1
 
Definitions
 
1   1.2   Use of Defined Terms; References   8   1.3   Accounting Terms   8
ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES
 
   
2.1
 
Committed Advances
 
8   2.2   Making Committed Advances   8   2.3   Repayment   9   2.4   Interest
Rate on Committed Advances   9   2.5   Bid Advances   9   2.6   Lender
Assignment or Sale   13   2.7   Fees   13   2.8   Reduction of the Commitments  
13   2.9   Additional Interest on Eurodollar Rate Committed Advances   14   2.10
  Eurodollar Interest Rate Determination   14   2.11   Voluntary Conversion of
Committed Advances   15   2.12   Prepayments   15   2.13   Increases in Costs  
16   2.14   Taxes   17   2.15   Illegality   19   2.16   Payments and
Computations   19   2.17   Sharing of Payments, Etc.   20   2.18   Evidence of
Debt   20   2.19   Alteration of Commitments and Addition of Lenders   21   2.20
  Assignments; Sales of Participations and Other Interests in Advances   22  
2.21   Subsidiary Borrowers   24
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
 
   
3.1
 
Representations and Warranties by the Borrowers
 
26
ARTICLE 4 COVENANTS OF TBC
 
   
4.1
 
Affirmative Covenants of TBC
 
27   4.2   General Negative Covenants of TBC   28   4.3   Financial Statement
Terms   30   4.4   Waivers of Covenants   30
ARTICLE 5 CONDITIONS PRECEDENT TO BORROWINGS
 
   
5.1
 
Conditions Precedent to the Initial Borrowing of TBC
 
30   5.2   Conditions Precedent to Each Committed Borrowing of TBC   31   5.3  
Conditions Precedent to Each Bid Borrowing of TBC   31   5.4   Conditions
Precedent to the Initial Borrowing of a Subsidiary Borrower   32   5.5  
Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower   32  
5.6   Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower   33

i

--------------------------------------------------------------------------------


ARTICLE 6 EVENTS OF DEFAULT
 
   
6.1
 
Events of Default
 
34   6.2   Lenders' Rights upon Borrower Default   35
ARTICLE 7 THE AGENT
 
   
7.1
 
Authorization and Action
 
35   7.2   Agent's Reliance, Etc.   35   7.3   Citibank, N.A. and its Affiliates
  36   7.4   Lender Credit Decision   36   7.5   Indemnification   36   7.6  
Successor Agent   37   7.7   Certain Obligations May Be Performed by Affiliates
  37
ARTICLE 8 MISCELLANEOUS
 
   
8.1
 
Modification, Consents and Waivers
 
37   8.2   Notices   38   8.3   Costs, Expenses and Taxes.   39   8.4   Binding
Effect   39   8.5   Severability   39   8.6   Governing Law   39   8.7  
Headings   39   8.8   Execution in Counterparts   40   8.9   Right of Set-Off  
40   8.10   Confidentiality   40   8.11   Agreement in Effect   40

  Exhibit A-1 — Committed Note   Exhibit A-2 — Bid Note   Exhibit B-1 — Notice
of Committed Borrowing   Exhibit B-2 — Notice of Bid Borrowing   Exhibit C —
Request for Alteration   Exhibit D — Borrower Subsidiary Letter   Exhibit E —
Opinion of Counsel of the Company   Exhibit F — Opinion of Counsel for Agent  
Exhibit G — Opinion of in-house counsel to Subsidiary Borrower   Exhibit H —
Guaranty of TBC   Exhibit I — Opinion of Counsel of TBC   Schedule I —
Commitments

ii

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of September 25, 2000

THE BOEING COMPANY, a Delaware corporation ("TBC" or the "Company"), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), SALOMON SMITH BARNEY INC. and CHASE SECURITIES INC., as joint lead
arrangers and joint book managers, THE CHASE MANHATTAN BANK, as syndication
agent, and CITIBANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the "Agent"), agree as follows:

ARTICLE 1

Definitions

1.1Definitions. As used in this Agreement, the following terms have the
respective meanings set out below:

"1999 Credit Agreement" means the Bank Credit Agreement, dated as of September
29, 1999, by and among TBC, Citibank, N.A., as administrative agent, and certain
other banks as lenders.

"Advance" means a Committed Advance or a Bid Advance.

"Agent" means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to
Section 7.6.

"Agent's Account" means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 399 Park Avenue, New York, New York 10043,
Account 36852248, Attention: Mr. Drew Tuminello.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. (For purposes of this
definition, the term "controls", "controlling", "controlled by" and "under
common control with" mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)

"Agreement" means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.

"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender's
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance, and, in the
case of a Bid Advance, the office of such Lender specified by such Lender in a
notice to the Agent as its Applicable Lending Office with respect to such Bid
Advance.

"Applicable Facility Fee" means a fluctuating per annum rate equal to the
then-applicable rate set forth in the pricing grid below, depending upon the
rating of the long-term senior unsecured debt of TBC then in effect:

Level

--------------------------------------------------------------------------------

  Public Debt Rating: S&P and Moody's

--------------------------------------------------------------------------------

  Applicable Margin

--------------------------------------------------------------------------------

  Level I   A by S&P or A2 by Moody's or above   0.06 % Level II   less than
Level I
but at least A- by S&P or A3 by Moody's   0.07 % Level III   less than Level II
but at least BBB+ by S&P or Baa1 by Moody's   0.08 % Level IV   less than Level
III   0.125 %

provided, however, that if the ratings from S&P and Moody's fall within
different levels, then the Applicable Facility Fee shall be based on the higher
of the two ratings except that, if the lower of

--------------------------------------------------------------------------------

such ratings is more than one level below the higher of such ratings, the
Applicable Facility Fee shall be determined based on the level above the lower
of such ratings, and

provided further that if, at any time, no rating is available from S&P and
Moody's or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Facility Fee for thirty days following such ratings becoming
unavailable shall be the Applicable Facility Fee in effect immediately prior to
such ratings becoming unavailable. Thereafter, the rating to be used until
ratings from S&P and Moody's become available shall be as agreed between TBC and
the Agent, and TBC and the Agent shall use good faith efforts to reach such
agreement within such thirty-day period, provided, however, that if no such
agreement is reached within such thirty-day period the Applicable Facility Fee
thereafter, until such agreement is reached, shall be (a) if any such rating has
become unavailable as a result of S&P or Moody's ceasing its business as a
rating agency, the Applicable Facility Fee in effect immediately prior to such
cessation or (b) otherwise, the Applicable Facility Fee as set forth under Level
IV above.

"Applicable Margin" means,

(i)with respect to Base Rate Advances, 0% per annum; and

(ii)with respect to Eurodollar Rate Advances, a fluctuating per annum rate equal
to the then-applicable rate set forth in the pricing grid below, depending upon
the rating of the long-term senior unsecured debt of TBC then in effect:


Level

--------------------------------------------------------------------------------

  Public Debt Rating: S&P and Moody's

--------------------------------------------------------------------------------

  Applicable Margin

--------------------------------------------------------------------------------

  Level I   A by S&P or A2 by Moody's or above   0.09 % Level II   less than
Level I
but at least A- by S&P or A3 by Moody's   0.13 % Level III   less than Level II
but at least BBB+ by S&P or Baa1 by Moody's   0.17 % Level IV   less than Level
III   0.25 %

provided, however, that if the ratings from S&P and Moody's fall within
different levels, then the Applicable Margin shall be based on the higher of the
two ratings except that, if the lower of such ratings is more than one level
below the higher of such ratings, the Applicable Margin shall be determined
based on the level above the lower of such ratings, and

provided further that if, at any time, no rating is available from S&P and
Moody's or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Margin for each Interest Period or each other period commencing
during the thirty days following such ratings becoming unavailable shall be the
Applicable Margin in effect immediately prior to such ratings becoming
unavailable. Thereafter, the rating to be used until ratings from S&P and
Moody's become available shall be as agreed between TBC and the Agent, and TBC
and the Agent shall use good faith efforts to reach such agreement within such
thirty-day period, provided, however, that if no such agreement is reached
within such thirty-day period the Applicable Margin thereafter, until such
agreement is reached, shall be (a) if any such rating has become unavailable as
a result of S&P or Moody's ceasing its business as a rating agency, the
Applicable Margin in effect immediately prior to such cessation or (b)
otherwise, the Applicable Margin as set forth under Level IV above; and

provided further that in the event and during the continuance of an Event of
Default, the Applicable Margin shall immediately increase by 1.0% above the
Applicable Margin then in effect, and, in the case of a Eurodollar Rate Advance,
such Advance shall automatically convert to a Base Rate Advance at the end of
the Interest Period then in effect for such Eurodollar Rate Advance.

2

--------------------------------------------------------------------------------




"Available Commitments" means, as of any date of determination, (a) the
aggregate Commitments of the Lenders, as such amount may be reduced, changed or
terminated in accordance with the terms of this Agreement, reduced by (b) the
aggregate Advances outstanding on such date of determination.

"Base Rate" means the rate of interest announced publicly by Citibank, N.A., in
New York City, from time to time, as Citibank's "base" rate.

"Base Rate Advance" means a Committed Advance which bears interest at the Base
Rate.

"Bid Advance" means an advance by a Lender to a Borrower as part of a Bid
Borrowing resulting from the auction bidding procedure described in Section 2.5,
and refers to a Fixed Rate Advance or a Eurodollar Rate Bid Advance, each of
which shall be a "Type" of Bid Advance.

"Bid Borrowing" means a borrowing consisting of simultaneous Bid Advances from
each of the Lenders whose offers to make one or more Bid Advances as part of
such borrowing has been accepted by a Borrower under the auction bidding
procedure described in Section 2.5.

"Bid Note" means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A-2, evidencing the indebtedness of
that Borrower to such Lender resulting from a Bid Advance made by such Lender to
such Borrower.

"Bid Reduction" has the meaning specified in Section 2.1(a).

"Borrower" means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a "Terminated
Subsidiary Borrower" pursuant to Section 2.22).

"Borrower Subsidiary Letter" means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.

"Borrowing" means a Committed Borrowing or a Bid Borrowing.

"Business Day" means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

"Commitment" means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Replacement Lender or a
Lender that has entered into one or more assignments pursuant to Section 2.20,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 2.20(d), as such amount may be reduced pursuant to
Section 2.3, Section 2.8 or Section 2.19 or increased pursuant to Section 2.19.

"Committed Advance" means an advance made by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurodollar Rate
Committed Advance, each of which is a "Type" of Committed Advance.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders pursuant to Section 2.1.

"Committed Note" means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of that Borrower to such Lender resulting from the Committed
Advances made by such Lender to that Borrower.

"Company" means The Boeing Company, a Delaware corporation (usually referred to
herein as "TBC").

"Confidential Information" means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or

3

--------------------------------------------------------------------------------




becomes generally available to the public or that is or becomes available to the
Agent or such Lender from a source other than a Borrower.

"Consolidated" refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

"Convert", "Conversion" and "Converted" each means a conversion of Committed
Advances of one Type into Committed Advances of another Type pursuant to
Section 2.10, 2.11 or 2.15.

"Debt" of a Person means

(i)indebtedness for borrowed money or for the deferred purchase price of
property or services;

(ii)financial obligations evidenced by bonds, debentures, notes or other similar
instruments,

(iii)financial obligations as lessee under leases which have been or should be,
in accordance with generally accepted accounting principles, recorded as capital
leases; and

(iv)obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
financial obligations of others of the kind referred to in clauses (i) through
(iii) above.

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

"Domestic Lending Office" means with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" opposite its name on Schedule
I, or in the assignment or other agreement pursuant to which it became a Lender
or such other office of such Lender as such Lender may from time to time specify
to TBC and the Agent.

"Effective Date" has the meaning specified in Section 2.19.

"Eligible Assignee" means

(i)a commercial bank organized under the laws of the United States, or any state
thereof, and having a combined capital and surplus in excess of $3,000,000,000;

(ii)a commercial bank organized under the laws of any other country which is a
member of the OECD, or a political subdivision of any such country, and having a
combined capital and surplus in excess of $3,000,000,000, provided that such
bank is acting through a branch or agency located in either (a) the country in
which it is organized or (b) another country which is also a member of the OECD
or the Cayman Islands;

(iii)the central bank of any country which is a member of the OECD;

(iv)any Lender;

(v)an Affiliate of any Lender; and

(vi)so long as no Default has occurred and is continuing, any other Person
approved in writing by TBC, which approval has been communicated in writing to
the Agent, provided that neither TBC nor an Affiliate of TBC shall qualify as an
Eligible Assignee.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

4

--------------------------------------------------------------------------------




"Eurodollar Lending Office" means, with respect to any Lender, (a) the office of
such Lender specified as its "Eurodollar Lending Office" opposite its name on
Schedule I (or, if no such office is specified, its Domestic Lending Office) or
in the assignment or other agreement pursuant to which it became a Lender or (b)
such other office of such Lender as such Lender may from time to time specify to
TBC and the Agent.

"Eurodollar Rate" means, for an Interest Period for a Eurodollar Rate Committed
Advance constituting part of a Committed Borrowing, and for the relevant period
specified in the applicable Notice of Bid Borrowing for a Eurodollar Rate Bid
Advance, an interest rate per annum equal to either

(a)the offered rate (rounded to the nearest whole multiple of 1/16 of 1% per
annum, if such average is not such a multiple) for deposits in U.S. dollars for
a period substantially equal to such Interest Period (if a Committed Advance) or
such relevant period specified in the applicable Notice of Bid Borrowing (if a
Bid Advance), appearing on Telerate Markets Page 3750 (or any successor page or,
if unavailable for any reason by Telerate, then by reference to Reuters Screen)
as of 11:00 a.m. (London time) two business days before the first day of such
Interest Period or the first day of the relevant period specified in such Notice
of Bid Borrowing; or

(b)if the foregoing rate is unavailable from Telerate or the Reuters Screen for
any reason, the average (rounded to the nearest whole multiple of 1/16 of 1% per
annum, if such average is not such a multiple) of the rates per annum are
offered by the principal office of each of the Reference Banks to prime banks in
the London interbank market at 11:00 a.m. (London time) on deposits in U.S.
dollars two Business Days before the first day of such Interest Period or the
first day of such relevant period specified in the Notice of Bid Borrowing

(i)for such Eurodollar Committed Advance, on an amount substantially equal to
such Reference Bank's Eurodollar Rate Advance constituting part of such
Committed Borrowing and for a period equal to such Interest Period, or

(ii)for such Eurodollar Rate Bid Advance, on an amount substantially equal to
the amount of the Eurodollar Rate Bid Borrowing which includes such Bid Advance
multiplied by a fraction equal to such Reference Bank's ratable portion of the
Commitments and for a period equal to the relevant period specified in such
Notice of Bid Borrowing.

The Eurodollar Rate for any Interest Period for each Eurodollar Rate Committed
Advance constituting part of the same Borrowing and for the relevant period
specified in a Notice of Bid Borrowing for each Eurodollar Rate Bid Advance
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period or period, as the case may be, subject,
however, to the provisions of Section 2.10.

"Eurodollar Rate Advance" means a Committed Advance (a "Eurodollar Rate
Committed Advance") or a Bid Advance (a "Eurodollar Rate Bid Advance") which
bears interest at a rate of interest quoted as a margin (which shall be the
Applicable Margin in the case of a Committed Advance or as offered by a Lender
and accepted by a Borrower in the case of a Bid Advance) over the Eurodollar
Rate.

"Eurodollar Rate Bid Borrowing" has the meaning specified in Section 2.5(b).

"Eurodollar Rate Reserve Percentage" means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than

5

--------------------------------------------------------------------------------




one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

"Event of Default" means any of the events described in Section 6.1.

"Facility Fee" has the meaning specified in Section 2.7.

"Federal Funds Rate" means, for each day during a period, an interest rate per
annum equal to the weighted average of the fluctuating rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

"Fixed Rate Advance" means an Advance made by a Lender to a Borrower as part of
a Fixed Rate Borrowing.

"Fixed Rate Borrowing" has the meaning specified in Section 2.5(b).

"Guaranty" means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.

"Indemnified Costs" has the meaning specified in Section 7.5.

"Indemnified Parties" has the meaning specified in Section 8.3(b).

"Interest Period" means, for each Eurodollar Rate Committed Advance constituting
part of the same Borrowing, the period commencing on the date of such Committed
Advance or the date of the Conversion of a Base Rate Advance into such a
Eurodollar Rate Committed Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three, or six months (or nine months, with
the consent of all Lenders funding those particular Advances), as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select, provided, however, that:

(i)no Interest Period shall end on a date later than the Termination Date;

(ii)Interest Periods commencing on the same date for Committed Advances
constituting part of the same Committed Borrowing shall be of the same duration;
and

(iii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of the Interest Period shall occur on the
immediately preceding Business Day.

6

--------------------------------------------------------------------------------



"Lender", subject to Section 2.20, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.13, 2.19 or 2.20, becomes a
"Lender" hereunder.

"Majority Lenders" means Lenders having greater than 50% of the total
Commitments or, if the Commitments have been terminated in full, Lenders holding
greater than 50% of the then aggregate unpaid principal amount of the Advances.

"Moody's" means Moody's Investor Services, Inc.

"Note" means a Committed Note or a Bid Note.

"Notice of Bid Borrowing" has the meaning specified in Section 2.5(b).

"Notice of Borrowing" means a Notice of Committed Borrowing or a Notice of Bid
Borrowing.

"Notice of Committed Borrowing" has the meaning specified in Section 2.2(a).

"OECD" means the Organization for Economic Cooperation and Development.

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

"Property, Plant and Equipment" means any item of real property, or any interest
therein, buildings, improvements and machinery.

"Proposed Increased Commitment" has the meaning specified in Section 2.19(a).

"Reference Banks" means The Chase Manhattan Bank, Citibank, N.A., Bank of
America, N.A., and Deutsche Bank AG.

"Register" has the meaning specified in Section 2.20(d).

"Request for Alteration" means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.19.

"Required Assignment" has the meaning specified in Section 2.20(a).

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"Subsidiary" means any corporation in which more than 50% of the Voting Stock is
owned by TBC, by TBC and any one or more other Subsidiaries, or by any one or
more other Subsidiaries.

"Subsidiary Borrower" means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a "Borrower" in accordance with
Section 2.21; in each case, unless and until it becomes a "Terminated Subsidiary
Borrower".

"TBC" means The Boeing Company, a Delaware corporation.

"Terminated Subsidiary Borrower" means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a "Borrower" in
accordance with Section 2.21.

"Termination Date" means the earlier to occur of (i) September 25, 2005, and
(ii) the date of termination in whole of the Commitments pursuant to Section 2.8
or Section 6.2.

"Total Capital" has the meaning specified in Section 4.2(b).

"Type", as to Committed Borrowings, means either Base Rate Advances or
Eurodollar Rate Committed Advances and, as to Bid Borrowings, means either Fixed
Rate Advances or Eurodollar Rate Bid Advances.

7

--------------------------------------------------------------------------------




"Voting Stock" means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of the Board of Directors of such corporation
(irrespective of whether or not any capital stock of any other class or classes
shall or might have voting power upon the occurrence of any contingency).

1.2Use of Defined Terms; References. Any defined term used in the plural
preceded by the definite article encompasses all members of the relevant class.
Any defined term used in the singular preceded by "a", "an" or "any" indicates
any number of the members of the relevant class. All references in this
Agreement to a Section, Article, Schedule or Exhibit are to a Section, Article,
Schedule or Exhibit of or to this Agreement, unless otherwise indicated.

1.3Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles
consistently applied.

ARTICLE 2

Amounts and Terms of the Advances

2.1Committed Advances.

(a)Obligation to Make Committed Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Committed Advances to the
Borrowers from time to time on any Business Day during the period from the date
hereof until the Termination Date in an aggregate principal amount at any time
outstanding not to exceed such Lender's Commitment, provided that the aggregate
amount of the Commitments of the Lenders shall be deemed used from time to time
to the extent of the aggregate amount of the Bid Advances then outstanding and
such deemed use of the aggregate amount of the Commitments shall be applied to
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a "Bid Reduction").

(b)Amount of Committed Advances. Each Committed Borrowing shall be in an
aggregate amount not less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof.

(c)Type of Committed Advances. Each Committed Borrowing shall consist of
Committed Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender's
Commitment, the Borrowers may from time to time borrow, prepay pursuant to
Section 2.12, and reborrow under this Section 2.1 and Section 2.2.

2.2Making Committed Advances.

(a)Notice of Committed Borrowing. Each Committed Borrowing shall be made on
notice, given by a Borrower to the Agent not later than 11:00 a.m. (New York
City time) on the day of the proposed Committed Borrowing in the case of a Base
Rate Borrowing and on the third Business Day prior to the date of the proposed
Committed Borrowing in the case of a Eurodollar Rate Borrowing (a "Notice of
Committed Borrowing"). Each such Notice of Committed Borrowing shall be in
substantially the form of Exhibit B-l, specifying the requested

(i)date of such Committed Borrowing,

(ii)Type of Committed Advances constituting such Committed Borrowing,

(iii)aggregate amount of such Committed Borrowing, and

(iv)in the case of a Committed Borrowing composed of Eurodollar Rate Advances,
the initial Interest Period for each such Committed Advance, which Interest
Period may be 1, 2, 3 or 6 months, at the option of the Borrower, or, if
acceptable to all the Lenders, 9 months.

8

--------------------------------------------------------------------------------



Every Notice of Committed Borrowing given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that proposed Committed Borrowing.
Upon receipt of a Notice of Committed Borrowing, the Agent shall promptly give
notice to each Lender thereof.

(b)Funding Committed Advances. Each Lender shall, before 1:00 p.m. (New York
City time) on the date of such Committed Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent's Account, in
same day funds, such Lender's ratable portion of such Committed Borrowing. After
the Agent's receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article 5, the Agent will make such funds available to
the relevant Borrower at an account specified by such Borrower.

(c)Irrevocable Notice. Each Notice of Committed Borrowing shall be irrevocable
and binding. In the case of any Committed Borrowing that the related Notice of
Committed Borrowing specifies is to be composed of Eurodollar Rate Advances, the
Borrower requesting such Committed Borrowing shall indemnify each Lender against
any loss, cost or expense incurred by such Lender on account of any failure to
fulfill on or before the date specified for such Committed Borrowing in such
Notice of Committed Borrowing the applicable conditions set forth in Article 5,
including, without limitation, any loss (but excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Committed Advance
to be made by such Lender as part of such Committed Borrowing when such
Committed Advance, as a result of such failure, is not made on such date.

(d)Lender's Ratable Portion. Unless the Agent has received notice from a Lender
prior to 1:00 p.m. (New York City time) on the day of any Committed Borrowing
that such Lender will not make available to the Agent such Lender's ratable
portion of such Committed Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Committed Borrowing
in accordance with subsection (b) of this Section 2.2 and the Agent may, in
reliance upon such assumption, make available to the requesting Borrower on such
date a corresponding amount. If and to the extent that a Lender has not so made
such ratable portion available to the Agent, such Lender and such Borrower shall
severally repay to the Agent forthwith on demand an amount that in the aggregate
equals such corresponding amount together with interest thereon for each day
from the date such amount is made available by the Agent to such Borrower until
the date such amount is repaid to the Agent, at

(i)in the case of such Borrower, the interest rate applicable at the time to
Committed Advances constituting such Committed Borrowing, and

(ii)in the case of such Lender, the Federal Funds Rate.

If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender's Committed Advance as part of such
Committed Borrowing for purposes of this Agreement.

(e)Independent Lender Obligations. The failure of any Lender to make the
Committed Advance to be made by it as part of any Committed Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Committed Advance on the date of such Committed Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Committed Advance
to be made by such other Lender on the date of any Committed Borrowing.

2.3Repayment. The Borrowers shall repay to the Agent for the ratable accounts of
the Lenders on the Termination Date the unpaid principal amount of the Committed
Advances outstanding as of the Termination Date.

9

--------------------------------------------------------------------------------



2.4Interest Rate on Committed Advances. Each Borrower shall pay interest on the
unpaid principal amount of each of its Committed Advances from the date of such
Committed Advance until such principal amount is paid in full, at the following
rates per annum:

(i)during each period in which such Committed Advance is a Base Rate Advance, at
a rate per annum equal at all times to the Base Rate in effect from time to time
plus the Applicable Margin, payable quarterly in arrears on the first day of
each January, April, July and October and on the Termination Date, and

(ii)during each period in which such Committed Advance is a Eurodollar Rate
Advance, at a rate per annum equal at all times during each relevant Interest
Period for such Committed Advance to the Eurodollar Rate for such Interest
Period plus the Applicable Margin, payable on the last day of each such Interest
Period, and if such Interest Period has a duration of more than three months,
quarterly on each day during such Interest Period that is three months from
either (A) the first day of such Interest Period or (B) the last such interest
payment date and on the date such Committed Advance is Converted or paid in
full.



2.5Bid Advances.

(a)Bid Advances Impact on Commitments. The Borrowers may make Bid Borrowings
from time to time on any Business Day during the period from the date hereof
until the Termination Date in the manner set forth below, provided that,
following the making of each Bid Borrowing, the aggregate amount of the Advances
then outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders (computed without regard to the Bid Reduction). As provided in
Section 2.1 above, the aggregate amount of the Commitments of the Lenders shall
be deemed used from time to time to the extent of the aggregate amount of the
Bid Advances then outstanding, and such deemed use of the aggregate amount of
the Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender's Bid Advances shall
not otherwise reduce that Lender's obligation to lend its pro rata share of the
remaining Available Commitments.

(b)Notice of Bid Borrowing. Any Borrower may request a Bid Borrowing by
delivering to the Agent a notice of a Bid Borrowing (a "Notice of Bid
Borrowing"), in substantially the form of Exhibit B-2, specifying the following:

(i)the date and aggregate amount of the proposed Bid Borrowing,

(ii)the maturity date for repayment of each Bid Advance to be made as part of
such Bid Borrowing, which maturity date

(A)may not be later than 5 Business Days prior to the Termination Date, but may
otherwise be 7 days or more from the date of such requested Bid Advance if the
Borrower specifies in the Notice of Bid Borrowing that the rates of interest to
be offered by the Lenders will be fixed rates per annum (a "Fixed Rate
Borrowing"), and

(B)shall be either 1, 2, 3, 6 or 9 months from the date of such Bid Borrowing if
the Borrower specifies in the Notice of Bid Borrowing that such Bid Borrowing is
to consist of Eurodollar Rate Bid Advances (a "Eurodollar Rate Bid Borrowing"),



(iii)the interest payment date or dates relating thereto, and

(iv)any other terms to be applicable to such Bid Borrowing.

A Borrower requesting a Bid Borrowing shall deliver a Notice of Bid Borrowing to
the Agent not later than 11:00 a.m. (New York City time) (A) at least one
Business Day prior to the date of the proposed Bid Borrowing if the proposed Bid
Borrowing is to be a Fixed Rate Borrowing, and (B) at least four Business Days
prior to the date of the proposed Bid Borrowing, if the proposed Bid

10

--------------------------------------------------------------------------------

Borrowing is to be a Eurodollar Rate Bid Borrowing. Every Notice of Bid
Borrowing given by a Subsidiary Borrower must be countersigned by an authorized
representative of TBC, in order to evidence the consent of TBC, in its sole
discretion, to that proposed Bid Borrowing. The Agent shall in turn promptly
notify each Lender of each request for a Bid Borrowing by sending such Lender a
copy of the related Notice of Bid Borrowing.

(c)Discretion as to Bid Advances. Each Lender may, in its sole discretion, elect
to irrevocably offer to make one or more Bid Advances to the applicable Borrower
as part of such proposed Bid Borrowing at a rate or rates of interest specified
by such Lender in its sole discretion (each such rate of interest to be a fixed
rate if the Borrower requested Fixed Rate Advances or a margin over the
Eurodollar Rate if the Borrower requested Eurodollar Rate Bid Advances), by
notifying the Agent (which shall give prompt notice thereof to the Company and
such Borrower), before 10:00 a.m. (New York City time) (A) on the date of such
proposed Bid Borrowing, if the proposed Bid Borrowing is to be a Fixed Rate
Borrowing and (B) three Business Days before the date of such proposed Bid
Borrowing, in the case of a Notice of Bid Borrowing is to be a Eurodollar Rate
Bid Borrowing. In such notice the Lender shall specify the following:

(i)the minimum amount and maximum amount of each Bid Advance which such Lender
would be willing to make as part of such proposed Bid Borrowing (which amounts
may, subject to the first proviso in this Section 2.5(a), exceed such Lender's
Commitment),

(ii)the rate or rates of interest therefor (specified as stated in this
paragraph (c)), and

(iii)such Lender's Applicable Lending Office with respect to such Bid Advance;

provided that if the Agent in its capacity as a Lender, in its sole discretion,
elects to make any such offer, it shall notify such Borrower and the Company of
such offer before 9:30 a.m. (New York City time) on the date on which notice of
such election is to be given to the Agent by the other Lenders. If, by 10:00
a.m. (New York City time) on the date on which notice of a Lender's election
under this Section 2.5(c) is to be made, the Agent fails to receive, at its
address specified in Section 8.2, a notice from a Lender provided for in this
Section 2.5(c), the Agent may conclusively presume that such Lender has elected
not to offer to make any Bid Advances to such Borrower with respect to the
related Notice of Bid Borrowing.

(d)Borrower Selection of Lender Bids. The Borrower proposing the Bid Borrowing
shall, in turn, (A) before 11:00 a.m. (New York City time) on the date of such
proposed Bid Borrowing, in the case of a proposed Bid Borrowing to be a Fixed
Rate Borrowing , and (B) before 12:00 noon (New York City time) three Business
Days before the date of such proposed Bid Borrowing, in the case of a proposed
Bid Borrowing to be a Eurodollar Rate Bid Borrowing, either:

(i)cancel such Bid Borrowing by giving the Agent notice to that effect, or

(ii)accept, in its sole discretion, one or more of the offers made by a Lender
or Lenders pursuant to Section 2.5(c), by giving notice to the Agent of the
amount of each Bid Advance (which amount shall be equal to or greater than the
minimum amount and equal to or less than the maximum amount, notified to such
Borrower by the Agent on behalf of such Lender for such Bid Advance pursuant to
Section 2.5(c)) to be made by each Lender as part of such Bid Borrowing, and
reject any remaining offers made by Lenders pursuant to Section 2.5(c) by giving
the Agent notice to that effect; provided that offers will be accepted, if at
all, in order of lowest to highest interest rates, and, if two or more Lenders
bid at the same rate, the Bid Borrowing with respect to such rate will be
allocated among such Lenders in proportion to the amount bid by each such
Lender.

If the Borrower proposing the Bid Borrowing notifies the Agent that such Bid
Borrowing is canceled pursuant to Section 2.5(d)(i), the Agent shall give prompt
notice thereof to the Lenders and such Bid Borrowing shall not be made.

11

--------------------------------------------------------------------------------

(e)Bid Borrowing. If the Borrower proposing the Bid Borrowing accepts one or
more of the offers made by a Lender or Lenders pursuant to Section 2.5(d)(ii),
the Agent shall in turn promptly

(i)notify each Lender that has made an offer as described in Section 2.5(c), of
the date and aggregate amount of such Bid Borrowing and whether or not any offer
or offers made by such Lender pursuant to Section 2.5(c) have been accepted by
such Borrower,

(ii)notify each Lender that is to make a Bid Advance, as part of such Bid
Borrowing, of the amount of each Bid Advance to be made by such Lender as part
of such Bid Borrowing, and

(iii)upon satisfaction of the conditions set forth in 5.3 or 5.6, as applicable,
notify each Lender that is to make a Bid Advance as part of such Bid Borrowing
that the applicable conditions set forth in Article 5 appear to have been
satisfied.

When each Lender that is to make a Bid Advance as part of such Bid Borrowing has
received notice from the Agent pursuant to clause (iii) of the preceding
sentence, such Lender shall, before 1:00 p.m. (New York City time) on the date
of such Bid Borrowing specified in the notice received from the Agent pursuant
to clause (i) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent's Account such Lender's
portion of such Bid Borrowing, in same day funds. Upon fulfillment of the
applicable conditions set forth in Article 5 and after receipt by the Agent of
such funds, the Agent will make such funds available to the relevant Borrower at
an account specified by such Borrower. Promptly after each Bid Borrowing the
Agent shall notify each Lender of the amount of the Bid Borrowing, the
consequent Bid Reduction, and the dates upon which such Bid Reduction commenced
and will terminate.

(f)If the Borrower proposing such Bid Borrowing notifies the Agent pursuant to
Section 2.5(d)(ii) above that it accepts one or more of the offers made by any
Lender or Lenders, such notice of acceptance shall be irrevocable and binding on
such Borrower. Such Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Bid Borrowing for such Bid
Borrowing the applicable conditions set forth in Article 5, including, without
limitation, any loss (but excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Bid Advance to be made by such
Lender as part of such Bid Borrowing when such Bid Advance, as a result of such
failure, is not made on such date.

(g)Amount of Bid Borrowings. Each Notice of Bid Borrowing shall request an
aggregate amount of Bid Advances not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, provided that a Borrower may accept
offers aggregating less than $10,000,000 and offers which are not an integral
multiple of $1,000,000, and provided further that, as provided in
Section 2.5(a), following the making of each Bid Borrowing, the aggregate amount
of the Advances then outstanding shall not exceed the aggregate amount of the
Commitments of the Lenders (computed without regard to the Bid Reduction).
Within the limits and on the conditions set forth in this Section 2.5, the
Borrowers may from time to time borrow under this Section 2.5, repay pursuant to
Section 2.5(g), and reborrow under this Section 2.5, provided that a Bid
Borrowing shall not be made within three Business Days of the date of any other
Bid Borrowing.

(h)Repayment of Bid Advances. On the maturity date of each Bid Advance specified
by the relevant Borrower for repayment of such Bid Advance in the related Notice
of Bid Borrowing, the Borrower shall repay to the Agent for the account of the
Lender which has made such Bid Advance the then unpaid principal amount of such
Bid Advance. The Borrowers shall have no right to prepay any principal amount of
any Bid Advance.

(i)Interest on Bid Advances; Bid Notes. The relevant Borrower shall pay interest
on the unpaid principal amount of each Bid Advance, from the date of such Bid
Advance to the date the

12

--------------------------------------------------------------------------------

principal amount of such Bid Advance is repaid in full, at the fixed rate of
interest specified by the Lender making such Fixed Rate Advance in its notice
with respect thereto delivered pursuant to Section 2.5(c) or, in the case of a
Eurodollar Rate Bid Advance, the margin specified by the Lender making such Bid
Advance in its notice with respect thereto plus the Eurodollar Rate determined
with respect to such Bid Borrowing pursuant to Section 2.10, payable on the
interest payment date or dates specified by the Borrower for such Bid Advance in
the related Notice of Bid Borrowing. Upon the occurrence and during the
continuance of an Event of Default, the applicable Borrower shall pay interest
on the amount of unpaid principal of and interest on each Bid Advance owing to a
Lender, payable in arrears on the date or dates interest is payable thereon, at
a rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Bid Advance under the terms of the Bid Note
evidencing such Bid Advance unless otherwise agreed in such Bid Note. The
indebtedness of the applicable Borrower resulting from each Bid Advance made to
the Borrower as part of a Bid Borrowing shall be evidenced by a separate Bid
Note of such Borrower payable to the order of the Lender making such Bid
Advance, which Bid Note shall be returned to the Borrower upon payment if full
of such Bid Advance.

2.6Lender Assignment or Sale. Any Lender may, without the prior written consent
of the Borrowers, sell or assign all or any part of such Lender's rights in any
or all of the Bid Advances made by such Lender or in the Bid Notes in connection
with such Bid Advances as a participation, provided, however, that

(i)any such sale or assignment shall not require any Borrower to file a
registration statement with the Securities and Exchange Commission or apply to
qualify the Advances or the Notes under the blue sky laws of any state, and the
selling or assigning Lender shall otherwise comply with all federal and state
securities laws applicable to such transaction,

(ii)no purchaser or assignee in such a transaction shall thereby become a
"Lender" for any purpose under this Agreement,

(iii)such Lender's obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,

(iv)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and

(v)the Borrowers, the Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.



2.7Fees. TBC agrees to pay to the Agent for the account of each Lender a
facility fee ("Facility Fee") on such Lender's Commitment, without regard to
usage. The Facility Fee shall be payable for the periods from the date hereof in
the case of each Lender named in Schedule I, and from the effective date on
which any other Lender becomes party hereto, until the Termination Date (or such
earlier date on which such Lender ceases to be a party hereto) at the rate per
annum equal to the Applicable Facility Fee. Facility Fees shall be payable in
arrears on each January 1, April 1, July 1 and October 1 during the term of this
Agreement and on the Termination Date. The amount of the Facility Fee payable on
October 1, 2000 and on the Termination Date shall be prorated based on the
actual number of days elapsed either since the date hereof (in the case of the
October 1, 2000 payment) or since the date on which the last payment in respect
of the Facility Fee was made (in the case of the payment made on the Termination
Date).

2.8Reduction of the Commitments. TBC shall have the right, upon at least 3
Business Days' notice to the Agent, to terminate in whole or reduce ratably in
part the unused portions of the Commitments, provided that each partial
reduction shall be in a minimum amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, and provided further that the aggregate

13

--------------------------------------------------------------------------------

amount of the Commitments shall not be reduced to an amount which is less than
the aggregate principal amount of the Bid Advances then outstanding.

2.9Additional Interest on Eurodollar Rate Committed Advances. Each Borrower
shall pay to each Lender, so long as such Lender is required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Committed Advance of such Lender to such Borrower, from the date
of such Committed Advance until such principal amount is paid in full, at an
interest rate per annum for each Interest Period equal to the remainder obtained
by subtracting (i) the Eurodollar Rate for such Interest Period for such
Committed Advance from (ii) the rate obtained by dividing such Eurodollar Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable on such Committed Advance. Such additional interest shall be determined
by such Lender and notified to the relevant Borrowers through the Agent.

2.10Eurodollar Interest Rate Determination

(a)Methods to Determine Eurodollar Rate. The Agent shall determine the
Eurodollar Rate for each Eurodollar Rate Advance by using the methods described
in the definition of the term "Eurodollar Rate," and shall give prompt notice to
the relevant Borrowers and the Lenders of each such Eurodollar Rate.

(b)Role of Reference Banks. In the event the Eurodollar Rate cannot be
determined by the first method described in the definition of "Eurodollar Rate,"
each Reference Bank shall furnish to the Agent timely information for the
purpose of determining the Eurodollar Rate in accordance with the second method
described therein. If any one or more of the Reference Banks does not furnish
such timely information to the Agent for the purpose of determining a Eurodollar
Rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. In the event the rate
cannot be determined by either of the methods described in the definition of
"Eurodollar Rate," then:

(i)the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii)each such Advance, if a Committed Advance, will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if the Borrower was attempting to Convert a Base Rate Advance into a
Eurodollar Rate Committed Advance, such Advance will continue as a Base Rate
Advance), and

(iii)the obligation of the Lenders to make Eurodollar Rate Bid Advances, or to
make, or to Convert Base Rate Advances into, Eurodollar Rate Committed Advances
shall be suspended until the Agent notifies the Borrowers and the Lenders that
the circumstances causing such suspension no longer exist.



(c)Inadequate Eurodollar Rate. If, with respect to any Eurodollar Rate Committed
Advances, the Majority Lenders notify the Agent that the Eurodollar Rate for any
Interest Period for such Committed Advances will not adequately reflect the cost
to such Majority Lenders of making, funding or maintaining their respective
Eurodollar Rate Committed Advances for such Interest Period, the Agent shall
forthwith so notify the relevant Borrowers and the Lenders, whereupon

(i)each such Eurodollar Rate Committed Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and

14

--------------------------------------------------------------------------------

(ii)the obligation of the Lenders to make, or to Convert Base Rate Advances
into, Eurodollar Rate Committed Advances shall be suspended until the Agent
notifies the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.



(d)Absence of an Interest Period on a Eurodollar Rate Committed Advance. If a
Borrower fails to select the duration of an Interest Period for a Eurodollar
Rate Committed Advance in accordance with the provisions contained in the
definition of "Interest Period" in Section 1.1, the Agent will forthwith so
notify the Borrower and the Lenders and such Committed Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

2.11Voluntary Conversion of Committed Advances. Subject to the provisions of
Sections 2.10 and 2.15, any Borrower may Convert all such Borrower's Committed
Advances of one Type constituting the same Committed Borrowing into Advances of
the other Type on any Business Day, upon notice given to the Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Conversion; provided, however, that the Conversion of a
Eurodollar Rate Committed Advance into a Base Rate Advance may be made on, and
only on, the last day of an Interest Period for such Eurodollar Rate Committed
Advance. Each such notice of a Conversion shall, within the restrictions
specified above, specify

(i)the date of such Conversion,

(ii)the Committed Advances to be Converted, and

(iii)if such Conversion is into Eurodollar Rate Committed Advances, the duration
of the Interest Period for each such Committed Advance.



2.12Prepayments. Any Borrower shall have the right at any time and from time to
time, upon prior written notice from such Borrower to the Agent, to prepay its
outstanding principal obligations with respect to its Committed Advances in
whole or ratably in part (except as provided in Section 2.15 or 2.19), provided
that every notice of prepayment given by a Subsidiary Borrower must be
countersigned by an authorized representative of TBC, in order to evidence the
consent of TBC, in its sole discretion, to that prepayment. Such prepaying
Borrower may be obligated to make certain prepayments of obligations with
respect to one or more Committed Advances subject to and in accordance with this
Section 2.12.

(a)Base Rate Borrowings Prepayments. With respect to Base Rate Borrowings, such
prepayment shall be without premium or penalty, upon notice given to the Agent,
and shall be made not later than 11:00 a.m. (New York City time) on the date of
such prepayment. The Borrower shall designate in such notice the amount and date
of such prepayment. Accrued interest on the amount so prepaid shall be payable
on the first Business Day of the calendar quarter next following the prepayment.
The minimum amount of Base Rate Borrowings which may be prepaid on any occasion
shall be $10,000,000 or an integral multiple of $1,000,000 in excess thereof or,
if less, the total amount of Base Rate Advances then outstanding for that
Borrower.

(b)Eurodollar Rate Committed Borrowings Prepayments. With respect to Eurodollar
Rate Committed Borrowings, such prepayment shall be made on at least 3 Business
Days' prior written notice to the Agent not later than 11:00 a.m. (New York City
time), and if such notice is given the applicable Borrower shall prepay the
outstanding principal amount of the Committed Advances constituting part of the
same Committed Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid. The
minimum amount of Eurodollar Rate Committed Borrowings which may be prepaid on
any occasion shall be $10,000,000 or an integral multiple of $1,000,000 in
excess thereof or, if less, the total amount of Eurodollar Rate Committed
Advances then outstanding for that Borrower.

15

--------------------------------------------------------------------------------

(c)Additional Prepayment Payments. The prepaying Borrower shall, on the date of
the prepayment, pay to the Agent for the account of each Lender interest accrued
to such date of prepayment on the principal amount prepaid plus, in the case
only of a prepayment on any date which is not the last day of an applicable
Eurodollar Interest Period, any amounts which may be required to compensate such
Lender for any losses or out-of-pocket costs or expenses (including any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds, but excluding loss of anticipated profits) incurred by
such Lender as a result of such prepayment, provided that such Lender shall
exercise reasonable efforts to minimize any such losses, costs and expenses.

(d)Eurodollar Rate Committed Advance Prepayment Expense. If, due to the
acceleration of any of the Committed Advances pursuant to Section 6.2(b), an
assignment, repayment or prepayment under Section 2.19 or 2.20 or otherwise, any
Lender receives payment of its portion of, or is subject to any Conversion from,
any Eurodollar Rate Committed Advance on any day other than the last day of an
Interest Period with respect to such Committed Advance, the relevant Borrowers
shall pay to the Agent for the account of such Lender any amounts which may be
payable to such Lender by such Borrower by reason of payment on such day as
provided in Section 2.12(c).

2.13Increases in Costs.

(a)Costs from Law or Authorities. If, due to either

(1)the introduction of, or any change (other than, in the case of Eurodollar
Rate Borrowings, a change by way of imposition or an increase of reserve
requirements described in Section 2.9) in, or new interpretation of, any law or
regulation effective at any time and from time to time on or after the date
hereof, or

(2)the compliance with any guideline or the request from or by any central bank
or other governmental authority (whether or not having the force of law),

there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Committed Advance or
Eurodollar Rate Bid Advance then or at any time thereafter outstanding
(excluding for purposes of this Section 2.13 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern) and (ii)
changes in the basis of taxation of overall net income or overall gross income
by the United States or by the foreign jurisdiction or state under the laws of
which such Lender is organized or has its Applicable Lending Office (or any
political subdivision thereof), then TBC shall from time to time, upon demand of
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender such amounts as are required to compensate such Lender
for such increased cost, provided that such Lender shall exercise reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to minimize any such increased cost and provided further that the
Borrowers shall not be required to pay any such compensation with respect to any
period prior to the 90th day before the date of any such demand, unless such
introduction, change, compliance or request shall have retroactive effect to a
date prior to such 90th day. A certificate as to the amount of such increase in
cost, submitted to the relevant Borrowers and the Agent by such Lender, shall be
conclusive and binding for all purposes under this Section 2.13(a), absent
manifest error.

(b)Increased Capital Requirements. If any Lender determines that compliance with
any law or regulation or any guidelines or request from any central bank or
other governmental authority (whether or not having the force of law) which is
enacted, adopted or issued at any time and from time to time after the date
hereof affects or would affect the amount of capital required or expected to be
maintained by such Lender (or any corporation controlling such Lender) and that
the amount of such capital is increased by or based upon the existence of such
Lender's Commitment and other commitments of this type, then, upon demand by
such Lender (with a copy

16

--------------------------------------------------------------------------------

of such demand to the Agent), the Borrowers shall immediately pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's
Commitment, provided that such Lender shall exercise reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
minimize any such compensation payable by the Borrowers hereunder and provided
further that the Borrowers shall not be required to pay any such compensation
with respect to any period prior to the 90th day before the date of any such
demand, unless such introduction, change, compliance or request shall have
retroactive effect to a date prior to such 90th day. A certificate as to such
amounts submitted to the relevant Borrowers and the Agent by such Lender, shall
be conclusive and binding for all purposes, absent manifest error.

(c)Borrower Rights Upon Cost Increases. Upon receipt of notice from any Lender
claiming compensation pursuant to this Section 2.13 or Section 2.14 and as long
as no Default has occurred and is continuing, TBC shall have the right, on or
before the 30th day after the date of receipt of any such notice,

(i)to arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Lender; subject, however, to payment to the Agent by the
assignor or the assignee of a processing and recording fee of $3,500, in the
event the assuming lender is not a Lender; or

(ii)to arrange for the Commitment of such Lender to be terminated and all
Committed Advances owed to such Lender to be prepaid;

and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees and other amounts payable under this Agreement and then
owing to such Lender immediately prior to the assignment or termination of the
Commitment of such Lender.

2.14Taxes

(a)Exclusion and Inclusion of Taxes. Any and all payments by each Borrower
hereunder or with respect to any Advances or under any Notes shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income ( and franchise taxes imposed
in lieu thereof) by the state or foreign jurisdiction of such Lender's
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or with respect to any Advances or
under any Notes, hereinafter referred to as "Taxes"). If any Borrower shall be
required by law to deduct any Taxes from or in respect to any sum payable
hereunder or with respect to any Advances or under any Note to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b)Payment of Other Taxes. In addition, each Borrower shall pay any present or
future stamp, documentary, excise, property or similar taxes, charges, or levies
that arise from any payment made hereunder or with respect to any Advances and
under any Notes or from the execution, delivery or

17

--------------------------------------------------------------------------------

registration of, performance under, or otherwise with respect to, this Agreement
or any Notes ( "Other Taxes").

(c)Indemnification as to Taxes. Each Borrower shall indemnify each Lender and
the Agent for and hold it harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.14, imposed on or paid by such Lender or
the Agent (as the case may be) and any liability ( including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

(d)Evidence of or Exemption from Taxes. Within 30 days after the date of any
payment of Taxes, the Borrower which paid such Taxes shall furnish to the Agent,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing such payment. In the case of any payment hereunder or with
respect to the Advances or under any Notes by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if the Borrower
determines that no taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d) and subsection (e), the terms
"United States" and "United States person" have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e)Non-U.S. Lenders. Each Lender organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement (in the case of each Lender listed in Schedule I),
and from the date on which any other Lender becomes a party hereto (in the case
of each other Lender), and from time to time thereafter as requested in writing
by TBC (but only so long thereafter as such Lender remains lawfully able to do
so), provide each of the Agent and TBC with two original Internal Revenue
Service forms W-8BEN or W-8EC1, as appropriate, or any successor form prescribed
by the Internal Revenue Service, to establish that such Lender is not subject
to, or is entitled to a reduced rate of, United States withholding tax on
payments pursuant to this Agreement or with respect to any Advances or any
Notes. If the forms provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate form certifying
that a lower rate applies, whereupon withholding tax at such lower rate only
shall be considered excluded from Taxes for periods governed by such form;
provided, however, that, if at the date on which a Lender becomes a party to
this Agreement, the Lender assignor was entitled to payments under subsection
2.14(a) in respect of United States withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) United States withholding tax, if any, applicable
with respect to the Lender assignee on such date. If any form or document
referred to in this subsection 2.14(e) requires the disclosure of information,
other than information necessary to compute the tax payable and information
required on the date hereof by Internal Revenue Service form W-8BEN or W-8EC1,
that the Lender reasonably considers to be confidential, the Lender shall give
notice thereof to the relevant Borrowers and shall not be obligated to include
in such form or document confidential information.

18

--------------------------------------------------------------------------------



(f)Lender Failure to Provide IRS Forms. For any period with respect to which any
Lender has failed to provide TBC with the appropriate form described in
subsection 2.14(e) (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection 2.14(e)), such Lender
shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, TBC shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

2.15Illegality. If any Lender shall notify the Agent that either

(a)there is any introduction of, or change in or in the interpretation of, any
law or regulation that in the opinion of counsel for such Lender in the relevant
jurisdiction makes it unlawful, or

(b)any central bank or other governmental authority asserts that it is unlawful

for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of such opinion of counsel or such assertion
by a central bank or other governmental authority, the Agent shall give notice
of such opinion or assertion to the Borrowers (accompanied by such opinion, if
applicable). The Borrowers shall forthwith either

(i)prepay in full all Eurodollar Rate Committed Advances and all Eurodollar Rate
Bid Advances made by such Lender, with accrued interest thereon or

(ii)Convert each such Eurodollar Rate Committed Advance made by such Lender into
a Base Rate Advance.

Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Committed Advances or Eurodollar Rate Bid Advances, or to
Convert Committed Advances into Eurodollar Rate Committed Advances, shall be
suspended until the Agent shall notify the Borrowers that the circumstances
causing such suspension no longer exists.

2.16Payments and Computations.

(a)Time and Distribution of Payments. The Borrowers shall make each payment
hereunder and with respect to any Advances or under any Notes not later than
11:00 a.m. (New York City time) on the day when due in U.S. dollars to the Agent
at the Agent's Account in same day funds. The Agent shall promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or fees ratably (other than amounts payable pursuant to Section 2.5,
2.9, 2.13, 2.14, 2.15 or 2.19) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. From and after the effective date of an assignment
pursuant to Section 2.20, the Agent shall make all payments hereunder and with
respect to any Advances or under any Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such assignment
shall make all appropriate adjustments in such payments for the periods prior to
such effective date directly between themselves.

(b)Computation of Interest and Fees. All computations of interest based on the
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be. All computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of Facility Fees shall be made by the Agent, and all
computations of interest pursuant to Section 2.9 shall be made by a Lender, on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are

19

--------------------------------------------------------------------------------

payable. Each determination by the Agent (or, in the case of Section 2.9, by a
Lender) of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c)Payment Due Dates. Whenever any payment hereunder or with respect to any
Advances or under any Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be; provided, however, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the immediately preceding Business Day.

(d)Presumption of Borrower Payment. Unless the Agent receives notice from a
Borrower prior to the date on which any payment is due to any Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that such Borrower has not made such payment in full to the
Agent, each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

2.17Sharing of Payments, Etc. If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Committed Advances made by it (other than pursuant
to Sections 2.9, 2.13, 2.14, 2.15 or 2.19), in excess of its ratable share of
payments on account of the Committed Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Committed Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and each such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.17 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were a creditor of the
Borrowers in the amount of such participation.

2.18Evidence of Debt

(a)Lender Records; If Notes Required. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Committed Advance owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Committed Advances. Each Borrower shall, upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a
Committed Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Committed
Advances owing to, or to be made by, such Lender, such Borrower shall promptly
execute and deliver to such Lender a Committed Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.

20

--------------------------------------------------------------------------------

(b)Record of Borrowings, Payables and Payments. The Register maintained by the
Agent pursuant to Section 2.20(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded

(i)the date and amount of each Borrowing made hereunder to each Borrower, the
Type of Advances constituting such Borrowing and, if appropriate, the Interest
Period applicable thereto,

(ii)the terms of each assignment pursuant to Section 2.20,

(iii)the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder, and

(iv)the amount of any sum received by the Agent from a Borrower hereunder and
each Lender's share thereof.



(c)Evidence of Payment Obligations. Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from a Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.

2.19Alteration of Commitments and Addition of Lenders.

(a)Alter Lender Commitment. By a written agreement executed only by TBC, the
Agent and the affected Lender and any non-party lender involved,

(i)the Commitment of such affected Lender may be increased to the amount set
forth in such agreement;

(ii)such non-party lender may be added as a Lender with a Commitment as set
forth in such agreement, provided that such lender agrees to be bound by all the
terms and provisions of this Agreement; and

(iii)the unused portion of the Commitment of such affected Lender may be reduced
or terminated and the Committed Advances owing to such Lender may be prepaid in
whole or in part, all as set forth in such agreement.



(b)Conditions to Alteration. The Agent may execute any such agreement without
the prior consent of any Lender other than the Lender affected, provided,
however, that if at the time the Agent proposes to execute such agreement either
(A) TBC's long-term senior unsecured debt is rated lower than A- by S&P or lower
than A3 by Moody's or (B) a Default has occurred and is continuing, then the
Agent shall not execute any such agreement unless it has first obtained the
prior written consent of the Majority Lenders, and provided further that the
Agent shall not execute any such agreement without the prior written consent of
the Majority Lenders if such agreement would increase the total of the
Commitments to an amount in excess of $700,000,000 or, pursuant to
Section 2.19(c), $900,000,000.

(c)Increase Total Commitment. The Company has the right, once a year, to
increase the total of the Commitments through a Request for Alteration, in
minimum increments of $50,000,000, up to a maximum aggregate of Commitments of
$900,000,000, provided that, in addition to the requirements specified in
Section 2.19(b), at the time of and after giving effect to an increase,

21

--------------------------------------------------------------------------------

TBC's long-term senior unsecured non-credit-enhanced debt ratings from Moody's
and S&P are better than or equal to A3 and A-, respectively. The Company may
offer the increases to

(i)the Lenders, and each Lender shall have the right, but no obligation, to
increase its Commitment, by giving notice thereof to the Agent, to all or a
portion of the proposed increase (the "Proposed Increased Commitment"),
allocations to be based on the ratio of each Lender's Proposed Increased
Commitment, if any, to the aggregate of all Proposed Increased Commitments, and

(ii)third party financial institutions acceptable to the Agent, provided that
the minimum commitment of each such institution equals or exceeds $50,000,000.





(d)Request for Alteration. The Agent shall give each Lender prompt notice of any
such agreement becoming effective. All requests for Lender consent under the
provisions of this Section 2.19 shall specify the date upon which any such
increase, addition, reduction, termination, or prepayment shall become effective
(the "Effective Date") and shall be made by means of a Request for Alteration
substantially in the form as set forth in Exhibit C. On the Effective Date on
which the Commitment of any Lender is increased, decreased, terminated or
created or on which prepayment is made, all as described in such Request for
Alteration, the Borrowers or such Lender, as the case may be, shall make
available to the Agent not later than 12:30 p.m. (New York City time) on such
date, in same day funds, the amount, if any, which may be required (and the
Agent shall distribute such funds received by it to the Borrowers or to such
Lenders, as the case may be) so that at the close of business on such date the
sum of the Committed Advances of each Lender then outstanding shall be in the
same proportion to the total of the Committed Advances of all the Lenders then
outstanding as the Commitment of such Lender is to the total of the Commitments.
The Agent shall give each Lender notice of the amount to be made available by,
or to be distributed to, such Lender at least 3 Business Days before such
payment is made.

2.20Assignments; Sales of Participations and Other Interests in Advances.

(a)Assignment of Lender Obligations. From time to time each Lender may, with the
prior written consent of TBC and subject to the qualifications set forth below,
assign to one or more Lenders or an Eligible Assignee all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Committed Advances owing to it and the
Committed Note, if any, held by it) and will, at any time, if arranged by the
Company pursuant to clause (i)(A) below upon at least 30 days' notice to such
Lender and the Agent, assign to one or more Eligible Assignees all of its rights
and obligations under this Agreement (including without limitation, all of its
Commitment, the Committed Advances owing to it and the Committed Note, if any,
held by it); subject to the following:

(i)If such Lender notifies TBC and the Agent of its intent to request the
consent of TBC to an assignment, TBC shall have the right, for 30 days after
receipt of such notice and so long as no Event of Default has occurred and is
continuing, in its sole discretion either (A) to arrange for one or more
Eligible Assignees to accept such assignment (a "Required Assignment") or (B) to
arrange for the rights and obligations of such Lender (including, without
limitation, such Lender's Commitment), and the total Commitments, to be reduced
by an amount equal to the amount of such Lender's Commitment proposed to be
assigned and, in connection with such reduction, to prepay that portion of the
Committed Advances owing to such Lender which it proposes to assign;

(ii)If TBC fails to notify such Lender within 30 days of TBC's receipt of such
Lender's request for consent to assignment that TBC has arranged for an
assumption or reduction of the portion of Commitment to be assigned, the
Borrowers shall be deemed to consent to the proposed assignment;

22

--------------------------------------------------------------------------------

(iii)Any such assignment shall not require any Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify the
interests in the Committed Advances under the blue sky laws of any state and the
assigning Lender shall otherwise comply with all federal and state securities
laws applicable to such assignment;

(iv)The amount of the Commitment of the assigning Lender being assigned pursuant
to any such assignment (determined as of the date of the assignment) shall
either (A) equal 50% of all such rights and obligations (or 100% in the case of
a Required Assignment) or (B) not be less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof;

(v)The aggregate amount of the Commitment assigned pursuant to all such
assignments of such Lender (after giving effect to such assignment) shall in no
event exceed 50% (except in the case of a Required Assignment) of all such
Lender's Commitment (as set forth in Schedule I, in the case of each Lender that
is a party hereto as of September 25, 2000, or as set forth in the Register as
the aggregate Commitment assigned to such Lender pursuant to one or more
assignments, in the case of any assignee); and

(vi)No Lender shall be obligated to make a Required Assignment unless such
Lender has received payments in an aggregate amount at least equal to the
outstanding principal amount of all Committed Advances being assigned, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement (including
without limitation Section 2.12(b), provided that such Lender shall receive its
pro rata share of the Facility Fee on the next date on which the Facility Fee is
payable).



(b)Effect of Lender Assignment. From and after the effective date of any
assignment pursuant to Section 2.20(a), (i) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such assignment, it shall have the rights and
obligations of a Lender hereunder except that such assignee may not elect to
assign any of its rights and obligations under this Agreement acquired by such
assignment for a period of nine months following the effective date specified in
such assignment and (ii) the Lender assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment, relinquish its rights (other than its rights under Section 2.13,
2.14 or 2.19 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

(c)Security Interest; Assignment to Lender Affiliate. Notwithstanding any other
provision in this Agreement, any Lender may, upon prior or contemporaneous
notice to TBC and the Agent, at any time (i) create a security interest in all
or any portion of its rights under this Agreement (including without limitation,
the Advances owing to it and the Notes held by it, if any) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, and (ii) assign all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Committed Advances owing to it and the Committed
Note held by it, if any) to an Affiliate of such Lender unless the result of
such an assignment would be to increase the cost to any Borrowers of requesting,
borrowing, continuing, maintaining, paying or converting any Advances.

(d)Agent's Register. The Agent shall maintain at its address referred to in
Section 8.2 a copy of each assignment delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Committed Advances of each Borrower
owing to, each Lender from time to time (the "Register"). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the

23

--------------------------------------------------------------------------------

Borrowers, the Agent and the Lenders may treat each entity whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Upon receipt by the Agent from the assigning Lender of an assignment in
form and substance satisfactory to the Agent executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with evidence
of each Committed Advance subject to such assignment, and a processing and
recording fee of $3,500 (payable by either the assignor or the assignee), the
Agent shall, if such assignment is a Required Assignment or has been consented
to by the Borrowers to the extent required by Section 2.20(a), (i) accept such
assignment, (ii) record the information contained therein in the Register, and
(iii) give prompt notice thereof to TBC.

(e)Lender Sale of Participations. Each Lender may sell participations in all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Notes held by it, if any) to one or more Affiliates of such Lender or to one
or more other commercial banks; provided, however, that

(i)any such participation shall not require any Borrowers to file a registration
statement with the Securities and Exchange Commission or apply to qualify any
interests in the Advances or any Notes under the blue sky laws of any state and
the Lender selling or granting such participation shall otherwise comply with
all federal and state securities laws applicable to such transaction,

(ii)no purchaser of such a participation shall be considered to be a "Lender"
for any purpose under the Agreement,

(iii)such Lender's obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,

(iv)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(v)such Lender shall remain the holder of any Notes issued with respect to its
Advances for all purposes of this Agreement, and

(vi)the Borrowers, the Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.



(f)Confidential Borrower Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 2.20, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, however, that, prior to any
such disclosure of Confidential Information, such Lender shall obtain the
written consent of the Borrowers, and the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any such
Confidential Information received by it from such Lender except as disclosure
may be required or appropriate to governmental authorities, pursuant to legal
process, or by law or governmental regulation or authority.

2.21Subsidiary Borrowers.

(a)Subsidiary Borrower Designation. TBC may at any time, and from time to time,
by delivery to the Agent of a Borrower Subsidiary Letter substantially in the
form of Exhibit D, duly executed by TBC and the respective Subsidiary, designate
such Subsidiary as a "Subsidiary Borrower" for purposes of this Agreement, and
such Subsidiary shall thereupon become a "Subsidiary Borrower" for purposes of
this Agreement and, as such, shall have all of the rights and obligations of a

24

--------------------------------------------------------------------------------

Borrower hereunder. The Agent shall promptly notify each Lender of each such
designation by TBC and the identity of the designated Subsidiary.

(b)TBC Consent to Subsidiary Borrower Borrowings and Notices. No Advances shall
be made to a Subsidiary Borrower, and no Conversion of any Advances at the
request of a Subsidiary Borrower shall be effective, without, in each and every
instance, the prior consent of TBC, in its sole discretion, which shall be
evidenced by the countersignature of TBC to the relevant Notice of Borrowing or
notice of Conversion. In addition, no notices which are to be delivered by a
Borrower hereunder shall be effective, with respect to any Subsidiary Borrower,
unless the notice is countersigned by TBC.

(c)Subsidiary Borrower Termination Event. The occurrence of any of the following
events with respect to any Subsidiary Borrower shall constitute a "Subsidiary
Borrower Termination Event" with respect to such Subsidiary Borrower:

(i)such Subsidiary Borrower ceases to be a Subsidiary;

(ii)such Subsidiary Borrower is liquidated or dissolved;

(iii)such Subsidiary Borrower fails to preserve and maintain its existence or
makes any material change in the nature of its business as carried out on the
date such Subsidiary Borrower became a Borrower hereunder;

(iv)such Subsidiary Borrower merges or consolidates with or into another Person,
or conveys, transfers, leases, or otherwise disposes of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person (except that a
Subsidiary Borrower may merge into or dispose of assets to another Borrower);

(v)any of the "Events of Default" described in Section 6.1(a) through (f) occurs
to or with respect to such Subsidiary Borrower as if such Subsidiary Borrower
were "TBC"; or

(vi)the Guaranty with respect to such Subsidiary Borrower ceases, for any
reason, to be valid and binding on TBC or TBC so states in writing.



(d)Terminated Subsidiary Borrower. Upon the occurrence of a Subsidiary Borrower
Termination Event with respect to any Subsidiary Borrower, such Subsidiary
Borrower (a "Terminated Subsidiary Borrower") shall cease to be a Borrower for
purposes of this Agreement and shall no longer be entitled to request or borrow
Advances hereunder. All outstanding Advances of a Terminated Subsidiary Borrower
shall be automatically due and payable as of the date on which the Subsidiary
Borrower Termination Event of such Terminated Subsidiary Borrower occurred,
together with accrued interest thereon and any other amounts then due and
payable by that Borrower hereunder, unless, in the case of a Subsidiary Borrower
Termination Event described in paragraph (iv) of Section 2.21(c), the other
Person party to the transaction is a Borrower and such other Borrower has
assumed in writing all of the outstanding Advances and other obligations under
this Agreement and under the Notes, if any, of the Terminated Subsidiary
Borrower.

(e)TBC as Subsidiary Borrowers' Agent. Each of the Subsidiary Borrowers hereby
appoints and authorizes TBC to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to TBC by the terms
hereof, together with such powers as are reasonably incidental thereto.

(f)Subsidiaries' Several Liabilities. Notwithstanding anything in this Agreement
to the contrary, each of the Subsidiary Borrowers shall be severally liable for
the liabilities and obligations of such Subsidiary Borrower under this Agreement
and its Borrowings, and Notes, if any. No Subsidiary Borrower shall be liable
for the obligations of any other Borrower under this Agreement or any

25

--------------------------------------------------------------------------------

Borrowings of any other Borrower or any other Borrower's Notes, if any. Each
Subsidiary Borrower shall be severally liable for all payments of the principal
of and interest on Advances to such Subsidiary Borrower, and any other amounts
due hereunder that are specifically allocable to such Subsidiary Borrower or the
Advances to such Subsidiary Borrower. With respect to any amounts due hereunder,
including fees, that are not specifically allocable to a particular Borrower,
each Borrower shall be liable for such amount pro rata in the same proportion as
such Borrower's outstanding Advances bear to the total of then-outstanding
Advances to all Borrowers.

ARTICLE 3

Representations and Warranties

3.1Representations and Warranties by the Borrowers. Each of the Borrowers
represents and warrants as follows:

(a)Corporate Standing. TBC is a duly organized corporation existing in good
standing under the laws of the State of Delaware. Each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each of TBC and each Subsidiary Borrower
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a material
adverse effect on the financial condition of TBC and the Subsidiary Borrowers as
a whole.

(b)Corporate Powers; Governmental Approvals. The execution and delivery and the
performance of the terms of this Agreement are, and the execution and delivery
and the performance of the terms of any Notes and of each Guaranty will be,
within the corporate powers of each Borrower party thereto, have been or will
have been (as appropriate) duly authorized by all necessary corporate action,
have, or will have, received (as appropriate) all necessary governmental
approval, if any (which approval, if any, remains in full force and effect), and
do not contravene any law, any provision of the Certificate of Incorporation or
By-Laws of any Borrower party thereto or any contractual restriction binding on
any Borrower party thereto.

(c)Enforceability. This Agreement and the Notes, if any, when duly executed and
delivered by each Borrower party thereto, will constitute legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, and each Guaranty, when duly executed
and delivered by TBC, will constitute a legal, valid and binding obligation of
TBC, enforceable against TBC in accordance with its terms, subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors' rights.

(d)No Material Pending or Threatened Actions. In TBC's opinion, there are no
pending or threatened actions or proceedings before any court or administrative
agency that are reasonably likely to have a material adverse affect on the
financial condition or operations of the Company which is likely to impair the
ability of the Company to repay the Advances or which would affect the legality,
validity or enforceability of this Agreement or the Advances.

(e)Consolidated Statements. The Consolidated statement of financial position as
of December 31, 1999 and the related Consolidated statement of earnings and
retained earnings for the year then ended (copies of which have been furnished
to each Lender) correctly set forth the Consolidated financial condition of TBC
and its Subsidiaries as of such date and the result of the Consolidated
operations for such year. The Consolidated statement of financial position as of
June 30, 2000 and the related Consolidated statement of earnings and retained
earnings for the six month period then ended (copies of which have been
furnished to each Lender) correctly set forth, subject to year-end audit
adjustments, the Consolidated financial condition of TBC and its Subsidiaries as
of such date and the result of the Consolidated operations for such six month
period.

26

--------------------------------------------------------------------------------

(f)Regulation U. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System, and
no proceeds of any Advance will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Borrower only or of each
Borrower and its subsidiaries on a Consolidated basis) subject to the provisions
of Section 4.2(a) or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of a Lender
relating to Debt within the scope of Section 6.1(d) will be margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).

(g)Investment Company Act. No Borrower is an "investment company," or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

(h)No Material Adverse Change. There has been no material adverse change in the
Company's financial condition or results of operations since December 31, 1999
that is likely to impair the ability of the Company to repay the Advances.

ARTICLE 4

Covenants of TBC

4.1Affirmative Covenants of TBC. From the date of this Agreement and so long as
any amount is payable by a Borrower to any Lender hereunder or any Commitment is
outstanding, TBC will:

(a)Periodic Reports. Furnish to the Lenders:

(1)within 60 days after the close of each of the first three quarters of each of
TBC's fiscal years, a Consolidated statement of financial position of TBC and
the Subsidiaries as of the end of such quarter and a Consolidated comparative
statement of earnings and retained earnings of TBC and the Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, each certified by an authorized officer of TBC,

(2)within 120 days after the close of each of TBC's fiscal years, and if
requested by the Agent, within 60 days after the close of each of the first
three quarters thereof, a statement certified by an authorized officer of TBC
showing in detail the computations required by the provisions of Sections
4.2(a), 4.2(b), 4.2(c) and 4.2(d), based on the figures which appear on the
books of account of TBC and the Subsidiaries at the close of such quarters,

(3)within 120 days after the close of each of TBC's fiscal years, a copy of the
annual audit report of TBC, certified by independent public accountants of
recognized standing acceptable to the Agent, together with financial statements
consisting of a Consolidated statement of financial position of TBC and the
Subsidiaries as of the end of such fiscal year and a Consolidated statement of
earnings and retained earnings of TBC and the Subsidiaries for such fiscal year,

(4)within 120 days after the close of each of TBC's fiscal years, a statement
certified by the independent public accountants who shall have prepared the
corresponding audit report furnished to the Lenders pursuant to the provisions
of clause (3) of this subsection (a), to the effect that, in the course of
preparing such audit report, such accountants had obtained no

27

--------------------------------------------------------------------------------

knowledge, except as specifically stated, that TBC had been in violation of the
provisions of any one of the Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), at any
time during such fiscal year,

(5)promptly upon their becoming available, all financial statements, reports and
proxy statements which TBC sends to its stockholders,

(6)promptly upon their becoming available, all regular and periodic financial
reports which TBC or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange,

(7)within 3 Business Days after the discovery of the occurrence of any event
which constitutes a Default, notice of such occurrence together with a detailed
statement by a responsible officer of TBC of the steps being taken by TBC or the
appropriate Subsidiary to cure the effect of such event, and

(8)such other information respecting the financial condition and operations of
TBC or the Subsidiaries as the Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (1), (3), (5)
and (6) above, TBC may notify the Lenders that such items are available on TBC's
website at www.boeing.com or at such other website as notified to the Agent and
the Lenders.

(b)Payment of Taxes, Etc. Duly pay and discharge, and cause each Subsidiary duly
to pay and discharge, all material taxes, assessments and governmental charges
upon it or against its properties prior to a date which is 5 Business Days after
the date on which penalties are attached thereto, except and to the extent only
that the same shall be contested in good faith and by appropriate proceedings by
TBC or the appropriate Subsidiary.

(c)Insurance. Maintain, and cause each Subsidiary to maintain, with financially
sound and reputable insurance companies or associations, insurance of the kinds,
covering the risks and in the relative proportionate amounts usually carried by
companies engaged in businesses similar to that of TBC or such Subsidiary,
except, to the extent consistent with good business practices, such insurance
may be provided by TBC through its program of self insurance.

(d)Corporate Existence. Preserve and maintain its corporate existence.

4.2General Negative Covenants of TBC. From the date of this Agreement and so
long as any amount shall be payable by TBC or any other Borrower to any Lender
hereunder or any Commitment shall be outstanding, TBC will not:

(a)Mortgages, Liens, Etc. Create, incur, assume or suffer to exist any mortgage,
pledge, lien, security interest or other charge or encumbrance (including the
lien or retained security title of a conditional vendor) upon or with respect to
any of its Property, Plant and Equipment, or upon or with respect to the
Property, Plant and Equipment of any Subsidiary, or assign or otherwise convey,
or permit any Subsidiary to assign or otherwise convey, any right to receive
income from or with respect to its Property, Plant and Equipment, except

(1)liens in connection with workmen's compensation, unemployment insurance or
other social security obligations;

(2)liens securing the performance of bids, tenders, contracts (other than for
the repayment of borrowed money), leases, statutory obligations, surety and
appeal bonds, liens to secure progress or partial payments made to TBC or such
Subsidiary and other liens of like nature made in the ordinary course of
business;

28

--------------------------------------------------------------------------------





(3)mechanics', workmen's, materialmen's or other like liens arising in the
ordinary course of business in respect of obligations which are not due or which
are being contested in good faith;

(4)liens for taxes not yet due or being contested in good faith and by
appropriate proceedings by TBC or the affected Subsidiary;

(5)liens which arise in connection with the leasing of equipment in the ordinary
course of business;

(6)liens on Property, Plant and Equipment owned by TBC or any Subsidiary of TBC
existing on the date of this Agreement;

(7)liens on assets of a Person existing at the time such Person is merged into
or consolidated with TBC or a Subsidiary of TBC or at the time of purchase,
lease, or acquisition of the property of Voting Stock of such Person as an
entirety or substantially as an entirety by TBC or a Subsidiary of TBC, whether
or not any Debt secured by such liens is assumed by TBC or such Subsidiary,
provided that such liens are not created in anticipation of such purchase,
lease, acquisition or merger;

(8)liens securing Debt of a Subsidiary of TBC owing to TBC or to another
Subsidiary;

(9)liens on assets existing at the time of acquisition of such property by TBC
or a Subsidiary of TBC or purchase money liens to secure the payment of all or
part of the purchase price of property upon acquisition of such assets by TBC or
such Subsidiary or to secure any Debt incurred or guaranteed by TBC or a
Subsidiary prior to, at the time of, or within one year after the later of the
acquisition, completion or construction (including any improvements on existing
property), or commencement of full operation, of such property, which Debt is
incurred or guaranteed solely for the purpose of financing all or any part of
the purchase price thereof or construction or improvements thereon; provided,
however, that in the case of any such acquisition, construction or improvement,
the lien shall not apply to any property theretofore owned by TBC or such
Subsidiary other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed or the
improvement made is located;

(10)any extension, renewal or replacement (or successive extensions, renewals or
replacements in whole or in part of any lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement shall be
limited to all or any part of the property that secured the lien so extended,
renewed or replace (plus improvements and construction on such property); and

(11)other liens, charges and encumbrances, so long as the aggregate amount of
the Consolidated Debt for which all such liens, charges and encumbrances serve
as security does not exceed 15% of Consolidated net Property, Plant and
Equipment.



(b)Consolidated Debt. Permit Consolidated Debt (subject to Section 4.3) to be at
any time more than 60% of Total Capital, where "Total Capital" means the sum of
Shareholders' Equity and Consolidated Debt.

(c)Payment in Violation of an Agreement. Make any payment, or permit any
Subsidiary to make any payment, of principal or interest, on any Debt which
payment would constitute a violation of the terms of this Agreement or of the
terms of any indenture or agreement binding on such corporation or to which such
corporation is a party except, in the case of any payment made by a Subsidiary,
to the extent such payment is not likely to impair the ability of TBC to repay
the Advances.

29

--------------------------------------------------------------------------------

(d)Merger or Consolidation. Merge or consolidate with or into, or convey,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person except that a Borrower may merge or
consolidate with any Person so long as such Borrower is the surviving
corporation and no Default has occurred and is continuing or would result
therefrom, and except that any direct or indirect Subsidiary of TBC may merge or
consolidate with or into, or dispose of assets to, TBC or any other direct or
indirect Subsidiary of TBC, provided, in each case, that no Event of Default has
occurred and is continuing at the time of such proposed transaction or would
result therefrom.

(e)Material Change in Business. Make any material change in the nature of its
business as carried out on the date hereof.

4.3Financial Statement Terms. For purposes of Section 4.2(b), all capitalized
terms not defined in this Agreement shall have the respective meanings used in
TBC's published Consolidated financial statements and calculated under the
generally accepted accounting principles and practices applied by TBC on the
date hereof in the preparation of such financial statements. However,
notwithstanding the foregoing, (a) such terms shall exclude amounts attributable
to Boeing Capital Services Corporation and its Subsidiaries and Boeing Financial
Corporation, a Delaware corporation; and (b) Total Capital shall exclude the
effects of any repurchase by TBC of its common stock and any merger-related
accounting adjustments which are attributable to the merger with or acquisition
of McDonnell Douglas Corporation by TBC.

4.4Waivers of Covenants. The departure by TBC or any Subsidiary from the
requirements of any of the provisions of this Article 4 shall be permitted only
if such departure has been consented to in advance in a writing signed by the
Majority Lenders, and such writing shall be effective as a consent only to the
specific departure described in such writing. Such departure by TBC or any
Subsidiary when properly consented to by the Majority Lenders shall not
constitute an Event of Default under Section 6.1(c).

ARTICLE 5

Conditions Precedent to Borrowings

5.1Conditions Precedent to the Initial Borrowing of TBC. The obligation of each
Lender to make its initial Advance to TBC is subject to receipt by the Agent on
or before the day of the initial Borrowing of all of the following, each dated
as of the day hereof, in form and substance satisfactory to the Agent and its
counsel:

(a)Documentation. Copies of all documents, certified by an officer of TBC,
evidencing necessary corporate action by TBC and governmental approvals, if any,
with respect to this Agreement, to the Notes, if any, and to Guaranties to be
delivered by TBC pursuant to Section 5.4(e);

(b)Officer's Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC which certifies the names of the officers of TBC authorized to
sign the Notes, if any, and the other documents to be delivered hereunder,
together with true specimen signatures of such officers and facsimile signatures
of officers authorized to sign by facsimile signature (on which certificate each
Lender may conclusively rely until it receives a further certificate of the
Secretary or an Assistant Secretary of TBC canceling or amending the prior
certificate and submitting specimen signatures of the officers named in such
further certificate);

(c)Opinion of Company Counsel. A favorable opinion of counsel for TBC
substantially in the form of Exhibit E and as to such other matters as the Agent
may reasonably request, which opinion TBC hereby expressly instructs such
counsel to prepare and deliver;

30

--------------------------------------------------------------------------------

(d)Opinion of Agent's Counsel. A favorable opinion of Shearman & Sterling,
counsel for the Agent, substantially in the form of Exhibit F;

(e)Termination of 1999 Agreement. TBC shall have terminated in whole the
commitments of the banks parties to the 1999 Credit Agreement; and

(f)Satisfaction of 1999 Agreement Obligations. TBC and its Subsidiaries shall
have satisfied all of their respective obligations under the 1999 Credit
Agreement including, without limitation, the payment of all fees under such
agreement.



5.2Conditions Precedent to Each Committed Borrowing of TBC. The obligation of
each Lender to make a Committed Advance on the occasion of each Committed
Borrowing (including the initial Borrowing) is subject to the further conditions
precedent that on the date of the request for a Committed Borrowing and on the
date of such Borrowing, the following statements shall be true, and both the
giving of the applicable Notice of Committed Borrowing and the acceptance by TBC
of the proceeds of such Committed Borrowing shall be a representation by TBC
that:

(a)the representations and warranties contained in subsections (a) through (g)
of Section 3.1 are true and accurate on and as of each such date as though made
on and as of each such date (except to the extent that such representations and
warranties relate solely to an earlier date); and

(b)as of each such date no event has occurred and is continuing, or would result
from the proposed Committed Borrowing, which constitutes a Default.



5.3Conditions Precedent to Each Bid Borrowing of TBC. The obligation of any
Lender to make a Bid Advance on the occasion of a Bid Borrowing (including the
initial Borrowing) is subject to the further conditions precedent that:

(a)Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;

(b)Bid Notes. On or before the date of such Bid Borrowing, but prior to such Bid
Borrowing, the Agent shall have received a Bid Note payable to the order of such
Lender for each of the one or more Bid Advances to be made by such Lender as
part of such Bid Borrowing, in a principal amount equal to the principal amount
of the Bid Advance to be evidenced thereby and otherwise on such terms as were
agreed to for such Bid Advance in accordance with Section 2.5;

(c)Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided by TBC pursuant to Section 4.1(a)(1), (2) and
(3) or shall have received notice that such statements are available on TBC's
website www.boeing.com or any successor website notified to the Agent and the
Lenders; and

(d)Representations. On the date of such request and the date of such Borrowing,
the following statements shall be true, and each of the giving of the applicable
Notice of Borrowing and the acceptance by TBC of the proceeds of such Bid
Borrowing shall be a representation by TBC that:

(i)the representations and warranties contained in subsections (a) through (g)
of Section 3.1 are true and accurate on and as of each such date as though made
on and as of each such date (except to the extent that such representations and
warranties relate solely to an earlier date);

(ii)as of each such date no event has occurred and is continuing, or would
result from the proposed Bid Borrowing, which constitutes a Default; and

31

--------------------------------------------------------------------------------

(iii)no event has occurred and no circumstance exists as a result of which any
information concerning TBC that has been provided by TBC to the Agent or the
Lenders in connection with such Bid Borrowing would include an untrue statement
of a material fact or omit to state any material fact or any fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.




5.4Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower. The
obligation of each Lender to make its initial Advance to any particular
Subsidiary Borrower is subject to the receipt by the Agent, on or before the day
of the initial Borrowing by such Subsidiary Borrower, of all of the following,
each dated on or prior to the day of the initial Borrowing, in form and
substance satisfactory to the Agent and its counsel:

(a)Borrower Subsidiary Letter. A Borrower Subsidiary Letter, substantially in
the form of Exhibit D, executed by such Subsidiary Borrower and TBC;

(b)Documentation. Copies of all documents, certified by an officer of the
Subsidiary Borrower, evidencing necessary corporate action by the Subsidiary
Borrower and governmental approvals, if any, with respect to this Agreement and
any Notes;

(c)Officer's Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower which certifies the names of the
officers of the Subsidiary Borrower authorized to sign the Notes and the other
documents to be delivered hereunder, together with true specimen signatures of
such officers and facsimile signatures of officers authorized to sign by
facsimile signature (on which certificate each Lender may conclusively rely
until it receives a further certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower canceling or amending the prior
certificate and submitting signatures of the officers named in such further
certificate);

(d)Opinion of Subsidiary Counsel. A favorable opinion of in-house counsel to the
Subsidiary Borrower, substantially in the form of Exhibit G and as to such other
matters as the Agent may reasonably request;

(e)TBC Guaranty. A Guaranty of TBC that unconditionally guarantees the payment
of all obligations of such Subsidiary Borrower hereunder and under the Notes of
such Subsidiary Borrower, substantially in the form of Exhibit H, executed and
delivered by TBC to the Agent; and

(f)Opinion of TBC Counsel. A favorable opinion of in-house counsel to TBC,
substantially in the form of Exhibit I and as to such other matters as the Agent
may reasonably request.



5.5Conditions Precedent to Each Committed Borrowing of a Subsidiary Borrower.
The obligation of each Lender to make a Committed Advance to a Subsidiary
Borrower on the occasion of each Committed Borrowing (including the initial
Borrowing) is subject to the further conditions precedent that on the date of
the request for such Committed Borrowing and the date of such Borrowing, the
following statements shall be true, and each of the giving of the applicable
Notice of Committed Borrowing and the acceptance by such Subsidiary Borrower of
the proceeds of such Committed Borrowing shall be (a) a representation by such
Subsidiary Borrower that:

(i)the representations and warranties of that Subsidiary Borrower contained (A)
in subsections (a) through (g) of Section 3.1 are true and accurate on and as of
each such date as though made on and as of each such date (except to the extent
that such representations and warranties relate solely to an earlier date), and
(B) in its Borrower Subsidiary Letter are true and correct on and as of the date
of such Borrowing, before and after giving effect to such Borrowing; and

32

--------------------------------------------------------------------------------

(ii)as of each such date no event has occurred and is continuing, or would
result from the proposed Committed Borrowing, which constitutes a Default;

and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) of Section 3.1 are true and accurate on
and as of each such date as though made on and as of each such date (except to
the extent that such representations and warranties relate solely to an earlier
date), and that, as of each such date, no event has occurred and is continuing,
or would result from the proposed Committed Borrowing, which constitutes a
Default.

5.6Conditions Precedent to Each Bid Borrowing of a Subsidiary Borrower. The
obligation of any Lender to make a Bid Advance to any particular Subsidiary
Borrower on the occasion of each Bid Borrowing (including the initial Borrowing)
is subject to the further conditions precedent that:

(a)Notice of Bid Borrowing. The Agent shall have received the written
confirmatory Notice of Bid Borrowing with respect thereto;

(b)Bid Notes. On or before the date of such Bid Borrowing, but prior to such Bid
Borrowing, the Agent shall have received a Bid Note payable to the order of such
Lender for each of the one or more Bid Advances to be made by such Lender as
part of such Bid Borrowing, in a principal amount equal to the principal amount
of the Bid Advance to be evidenced thereby and otherwise on such terms as were
agreed to for such Bid Advance in accordance with Section 2.5;

(c)Periodic Reports. Each Lender intending to make a Bid Advance shall have
received the statements provided by TBC pursuant to Section 4.1(a)(1), (2) and
(3) or shall have received notice that such statements are available on TBC's
website; and

(d)Subsidiary Representations. On the date of such request and the date of such
Borrowing, the following statements shall be true, and each of the giving of the
applicable Notice of Bid Borrowing and the acceptance by the Subsidiary of the
proceeds of such Bid Borrowing shall be (a) a representation by such Subsidiary
Borrower that:

(i)the representations and warranties contained (A) in subsections (a) through
(g) of Section 3.1 hereof with respect to such Subsidiary Borrower are true and
accurate on and as of each such date as though made on and as of each such date
(except to the extent that such representations and warranties relate solely to
an earlier date), and (B) in its Borrower Subsidiary Letter are true and correct
on and as of the date of such Borrowing, before and after giving effect to such
Borrowing;

(ii)as of each such date no event has occurred and is continuing, or would
result from the proposed Bid Borrowing which constitutes a Default; and

(iii)no event has occurred and no circumstance exists as a result of which any
information concerning TBC or the Subsidiary Borrower that has been provided by
TBC or the Subsidiary Borrower to the Agent or the Lenders in connection with
such Bid Borrowing would include an untrue statement of a material fact or omit
to state any material fact or any fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading; and



(e)TBC Representation. A representation by TBC that the representations and
warranties of TBC contained in subsections (a) through (g) of Section 3.1 are
true and accurate on and as of each such date as though made on and as of each
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and that, as of each such date, no event has
occurred and is continuing, or would result from the proposed Committed
Borrowing which constitutes a Default.

33

--------------------------------------------------------------------------------



ARTICLE 6

Events of Default

6.1Events of Default. Each of the following shall constitute an Event of
Default:

(a)Failure by TBC to make when due any payment of principal of or interest on
any Advance or under a Guaranty when the same becomes due and payable and such
failure is not remedied within 5 Business Days thereafter;

(b)Any representation or warranty made by TBC in connection with the execution
and delivery of this Agreement, the Borrowings or any Guaranty, or otherwise
furnished pursuant hereto proves to have been incorrect when made in any
material respect;

(c)Failure by TBC to perform any other term, covenant or agreement contained in
this Agreement, and such failure is not remedied within 30 days after written
notice thereof has been given to TBC by the Agent, at the request, or with the
consent, of the Majority Lenders.

(d)Failure by TBC to pay when due (i) any obligation for the payment of borrowed
money on any regularly scheduled payment date or following acceleration thereof
or (ii) any other monetary obligation if the aggregate unpaid principal amount
of the obligations with respect to which such failure to pay or acceleration
occurred equals or exceeds $50,000,000 and such failure is not remedied within 5
Business Days after TBC receives notice thereof from the Agent or the creditor
on such obligation.

(e)TBC or any of its Subsidiaries

(1)incurs liability with respect to any employee pension benefit plan in excess
of $150,000,000 in the aggregate under

(A)Sections 4062, 4063, 4064 or 4201 of ERISA; or

(B)otherwise under Title IV of ERISA as a result of any reportable event within
the meaning of ERISA (other than a reportable event as to which the provision of
30 days' notice is waived under applicable regulations);



(2)has a lien imposed on its property and rights to property under Section 4068
of ERISA on account of a liability in excess of $50,000,000 in the aggregate; or

(3)incurs liability under Title IV of ERISA

(A)in excess of $50,000,000 in the aggregate as a result of the Company or any
Subsidiary or any Person that is a member of the "controlled group" (as defined
in Section 4001(a)(14) of ERISA) of the Company or any Subsidiary having filed a
notice of intent to terminate any employee pension benefit plan under the
"distress termination" provision of Section 4041 of ERISA or

(B)in excess of $50,000,000 in the aggregate as a result of the Pension Benefit
Guaranty Corporation having instituted proceedings to terminate, or to have a
trustee appointed to administer, any such plan.



(f)The happening of any of the following events, provided such event has not
then been cured or stayed:

(1)the insolvency or bankruptcy of TBC,

(2)the cessation by TBC of the payment of its Debts as they mature,

(3)the making of an assignment for the benefit of the creditors of TBC,

34

--------------------------------------------------------------------------------

(4)the appointment of a trustee or receiver or liquidator for TBC or for a
substantial part of its property, or

(5)the institution of bankruptcy, reorganization, arrangement, insolvency or
similar proceedings by or against TBC under the laws of any jurisdiction in
which TBC is organized or has material business, operations or assets.



(g)So long as any Subsidiary is a Borrower hereunder, the Guaranty with respect
to such Subsidiary Borrower for any reason ceases to be valid and binding on TBC
or TBC so states in writing.

6.2Lenders' Rights upon Borrower Default. If an Event of Default occurs or is
continuing, then the Agent shall at the request, or may with the consent, of the
Majority Lenders, by notice to TBC,

(a)declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b)declare the Advances, all interest thereon, and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest, and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers, provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to any Borrower under the Federal Bankruptcy Code (whether in connection
with a voluntary or an involuntary case), (i) the obligation of each Lender to
make Advances shall automatically be terminated and (ii) the payment obligations
of the Borrowers with respect to Advances, all such interest, and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest, or any notice of any kind, all of which are hereby expressly
waived by the Borrowers.

ARTICLE 7

The Agent

7.1Authorization and Action. Each Lender hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including without limitation,
enforcement or collection of any Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders and such instructions
shall be binding upon all Lenders and all holders of interests in Advances;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrowers pursuant to the terms of this Agreement.

7.2Agent's Reliance, Etc. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent:

(a)may treat the Lender that made any Advance as the payee thereof until the
Agent receives and accepts an assignment entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 2.20;

(b)may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or

35

--------------------------------------------------------------------------------

omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or other experts;

(c)makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

(d)shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower;

(e)shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f)shall incur no liability under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier, cable or telex) believed by it to be genuine and signed or sent by
the proper party or parties.



7.3Citibank, N.A. and its Affiliates. With respect to its Commitment, the
Advances made by it, and any Notes issued to it, Citibank, N.A. shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent hereunder; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include Citibank, N.A.,
in its individual capacity. Citibank, N.A. and its Affiliates may accept
deposits from, lend money to, accept drafts drawn by, act as trustee under
indentures of, and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any person or entity who may do business with or own
securities of the Company or any Subsidiary, all as if Citibank, N.A. were not
the Agent hereunder and without any duty to account therefor to the other
Lenders.

7.4Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender and based on the
financial statements referred to in Section 3.1(e) and the representations and
warranties contained in Sections 3.1 and 3.2 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

7.5Indemnification. The Lenders agree to indemnify the Agent (to the extent not
reimbursed by TBC or any other Borrower), ratably according to the respective
principal amounts of the Committed Advances then made by each of them (or if no
Committed Advances are at the time outstanding or if interests in any Committed
Advances are held by persons which are not Lenders, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the "Indemnified Costs"), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement to the extent that the Agent is
not reimbursed for such

36

--------------------------------------------------------------------------------

expenses by TBC or any other Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.5
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

7.6Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and TBC and may be removed at any time with or without
cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right, with the consent of TBC (if no Event of
Default has occurred and is continuing), which shall not be unreasonably
withheld, to appoint a successor Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
state thereof and having a combined capital and surplus of at least $50,000,000.
If no successor Agent has been so appointed by the Majority Lenders, and has
accepted such appointment, within 30 days after the retiring Agent's giving of
notice of resignation or the removal of the retiring Agent as provided herein,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which meets the requirements set out in the previous sentence. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent's resignation or removal hereunder as Agent, the
provisions of this Article 7 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

7.7Certain Obligations May Be Performed by Affiliates. The Agent may appoint any
of its Affiliates to perform its obligations hereunder other than any obligation
requiring the Agent to receive, pay, or otherwise handle funds or Notes, and
provided that the Agent shall continue to be responsible to the Borrowers and
the Lenders for the due performance of the Agent's obligations under this
Agreement.

ARTICLE 8

Miscellaneous

8.1Modification, Consents and Waivers.

(a)Waiver. No failure or delay on the part of any Lender in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.

(b)Amendment. No amendment or waiver of any provision of this Agreement or of
any Committed Notes, nor consent to any departure by the Borrowers therefrom,
shall in any event be effective unless such amendment, waiver or consent is in
writing and signed by the Majority Lenders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:

(i)waive any of the conditions specified in Section 5.1, 5.2, or 5.3,

(ii)except as provided in Section 2.19, increase the Commitments of the Lenders
or subject the Lenders to any additional obligations,

(iii)reduce the principal of, or interest on, the Committed Advances or any fees
or other amounts payable hereunder,

37

--------------------------------------------------------------------------------

(iv)postpone any date fixed for any payment of principal of, or interest on, the
Committed Advances or any fees or other amounts payable hereunder,

(v)change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Committed Advances or the number of Lenders required for the
Lenders or any of them to take any action hereunder,

(vi)amend this Section 8.1, or

(vii)release TBC from any of its obligations under any Guaranty or limit the
liability of TBC as guarantor thereunder;

and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.

(c)Majority Lenders. Notwithstanding the foregoing, this Section 8.1 shall not
affect the provisions of Section 4.4, "Waivers of Covenants", or Article 6,
"Events of Default".

8.2Notices.

(a)Addresses. All communications and notices provided for hereunder shall be in
writing and mailed, telecopied, telexed or delivered and,

if to the Agent,

Citibank, N.A.
Two Penns Way, Suite       
New Castle, Delaware 19720
Attention: Lender Loans Syndications Department


facsimile number (      )                          ;

if to any Borrower,

care of The Boeing Company
7755 East Marginal Way South
Seattle, Washington 98108
Attention: Treasurer

facsimile number (206) 655-0799

if to any Lender, to its office at the address given on the signature pages of
this Agreement; or,

as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.

(b)Effectiveness of Notices. All communications and notices shall, when mailed,
telecopied, or telexed, be effective when deposited in the mail, telecopied, or
confirmed by telex answerback, respectively. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Notes or of any Exhibit to be executed and delivered hereunder
shall be effective as delivery of a manually executed counterpart thereof.

(c)Electronic Mail. Electronic mail may be used to distribute routine
communications, such as financial statements and other information, and
documents to be signed by the parties hereto; provided, however, that no Notice
of Borrowing, signature, or other notice or document intended to be legally
binding shall be effective if sent by electronic mail.

38

--------------------------------------------------------------------------------



8.3Costs, Expenses and Taxes.

(a)TBC shall pay upon written request all reasonable costs and expenses in
connection with the preparation, execution, delivery, modification and amendment
requested by any of the Borrowers of this Agreement, any Notes and the
Guaranties (including, without limitation, printing costs and the reasonable
fees and out-of-pocket expenses of counsel for the Agent) and costs and
expenses, if any, in connection with the enforcement of this Agreement, any
Notes and the Guaranties (whether through negotiations, legal proceedings or
otherwise and including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel), as well as any and all stamp and other
taxes, and to save the Lenders and other holders of interests in the Advances or
any Notes harmless from any and all liabilities with respect to or resulting
from any delay by or omission of the Borrowers to pay such taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of this Agreement, any Notes and the Guaranties.

(b)TBC agrees to indemnify the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an "Indemnified Party") from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Advances,
this Agreement, the Notes, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances, except to the extent
such claim, damage, loss, liability or expense resulted from such Indemnified
Party's gross negligence or willful misconduct and except that no Indemnified
Party shall have the right to be indemnified hereunder to the extent such
indemnification relates to relationships of, between or among each of, or any
of, the Agent, the Lenders, any assignee of a Lender or any participant. In the
case of any investigation, litigation or other proceeding to which this
Section 8.3 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by TBC, its directors,
shareholders or creditors or an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers also agree not
to assert any claim on any theory of liability for special, indirect,
consequential or punitive damages against the Agent, and Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of Advances.

8.4Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Lenders and the Agent, and their respective successors and
assigns, except that the Borrowers may not assign or transfer their rights
hereunder without the prior written consent of the Lenders.

8.5Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.6Governing Law. This Agreement, any Notes, the Guaranties and each Borrower
Subsidiary Letter shall be deemed to be contracts under the laws of the State of
New York and for all purposes shall be construed in accordance with the laws of
such State.

8.7Headings. The Table of Contents and Article and Section headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

39

--------------------------------------------------------------------------------

8.8Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

8.9Right of Set-Off. Each Lender and each of its Affiliates that is or was at
one time a Lender hereunder is authorized at any time and from time to time,
upon

(i)the occurrence and during the continuance of any Event of Default and

(ii)the making of the request or the granting of the consent specified by
Section 6.1 to authorize the Agent to declare any Advances due and payable
pursuant to the provisions of Section 6.1,

to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured. Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.

8.10Confidentiality. Neither the Agent nor any Lender shall disclose any
Confidential Information to any other Person without the consent of a Borrower,
other than

(a)to the Agent's or such Lender's Affiliates and their officers, directors,
employees, agents and advisors and, as contemplated by Section 2.20(f), to
actual or prospective assignees and participants, and then only on a
confidential basis,

(b)as required by any law, rule or regulation or judicial process, and

(c)as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking.



8.11Agreement in Effect. This Agreement shall become effective upon its
execution and delivery, respectively, to the Agent and TBC by TBC and the Agent,
and when the Agent shall have been notified by each Lender listed on Schedule I
that such Lender has executed it.

40

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their officers thereunto duly authorized as of the day and year
first above written.

        THE BOEING COMPANY
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Paul Kinscherff           Title:   Assistant Treasurer
 
 
 
 
CITIBANK, N.A., Individually and as Agent
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Robert A. Danziger           Title:   Vice President
 
 
 
 
THE CHASE MANHATTAN BANK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Matthew H. Massie           Title:   Managing Director
 
 
Senior Managing Agents
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Dianne J. Prust           Title:   Principal
 
 
 
 
DEUTSCHE BANK AG NEW YORK AND/OR CAYMAN ISLAND BRANCHES
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Virginia Mahler Cosenza           Title:   Vice President
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI, LIMITED
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Kosuke Takahashi           Title:   Vice President & Manager
 
 
 
 
MITSUBISHI TRUST & BANKING
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Scott J. Paige           Title:   Executive Vice President

41

--------------------------------------------------------------------------------


 
 
Managing Agents
 
 
 
 
THE BANK OF NEW YORK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Elizabeth T. Ying           Title:   Vice President
 
 
 
 
CREDIT SUISSE FIRST BOSTON
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Robert N. Finney   Vitaly G. Butenko           Title:  
Managing Director   Asst. Vice President
 
 
 
 
FLEET NATIONAL BANK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Roger C. Boucher           Title:   Director
 
 
 
 
THE INDUSTRIAL BANK OF JAPAN, LIMITED
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Vicente L. Timiraos           Title:   Joint General Manager
 
 
 
 
SUMITOMO BANK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Robert Granfelt           Title:   Vice President and Manager
 
 
 
 
WACHOVIA BANK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   C. Reed Harden           Title:   Vice President
 
 
Co-Agents
 
 
 
 
BANK ONE N.A.
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Andrew Heinecke           Title:   Sup Credit Officer
 
 
 
 
CREDIT LYONNAIS
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Phillipe Soustra           Title:   Senior Vice President

42

--------------------------------------------------------------------------------


 
 
 
 
PNC BANK, N.A.
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Douglas S. King           Title:   Vice President
 
 
Lender
 
 
 
 
ABN AMRO BANK, N.V.
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Shikha Rehman   Mitsoo Iravani           Title:   Vice
President   Asst Vice President
 
 
 
 
AUSTRALIA & NEW ZEALAND BANK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Roy Marsden           Title:   Executive Vice President,
Americas
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Manuel Sanchez   Santiago Hernandez           Title:   Senior
Vice President   Vice President
 
 
 
 
BAYERISCHE LANDESBANK GIROZENTRALE, CAYMAN ISLANDS BRANCH
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Alexander Kohnert   James Fox           Title:   First Vice
President   Vice President
 
 
 
 
DEUTSCHE VERKEHRSBANKAG
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Constance Laudenschlager   Volker Fabian           Title:  
Senior Vice President   Vice President
 
 
 
 
MORGAN GUARANTY TRUST COMPANY OF NEW YORK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Robert Bottamedi           Title:   Vice President
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Lori A. Ross           Title:   Manager

43

--------------------------------------------------------------------------------


 
 
 
 
ROYAL BANK OF SCOTLAND
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Lee Morse           Title:   Senior Relationship Manager
 
 
 
 
STANDARD CHARTERED BANK
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Mary Machado-Schammel   Ted H. Iwakoshi           Title:  
Senior Vice President   Asst Relationship Manager
 
 
 
 
U.S. BANK N.A.
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   James R. Farmer           Title:   Vice President
 
 
 
 
WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH
 
 
 
 
By
 
 
 
 
           

--------------------------------------------------------------------------------

          Name:   Duncan M. Robertson   Walter T. Duffy III           Title:  
Director   Associate Director

44

--------------------------------------------------------------------------------

SCHEDULE I
APPLICABLE LENDING OFFICES

Name of Initial Lender

--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Domestic Lending Office

--------------------------------------------------------------------------------

  Eurodollar Lending Office

--------------------------------------------------------------------------------

ABN Amro Bank, N.V.   $ 11,200,000   208 South LaSalle
Suite 1500
Chicago, IL 60604
Attn: Loan Administration
T: 312 992-5153
F: 312 992-5158   208 South LaSalle
Suite 1500
Chicago, IL 60604
Attn: Loan Administration
T: 312 992-5153
F: 312 992-5158 Australia & New Zealand Bank   $ 11,200,000         Banco Bilbao
Vizcaya Argentaria   $ 11,200,000   1345 Avenue of the Americas
45th Floor
New York, NY 10105
Attn: Santiago Hernandez
T: 212 728-1677
F: 212 333-2904   1345 Avenue of the Americas
45th Floor
New York, NY 10105
Attn: Santiago Hernandez
T: 212 728-1677
F: 212 333-2904 Bank One N.A.   $ 25,600,000   One Bank One Plaza
Suite 0159
Chicago, IL 60670
Attn: Jamie Leung
T: 312 732-1707
F: 312 732-3537   One Bank One Plaza
Suite 0159
Chicago, IL 60670
Attn: Jamie Leung
T: 312 732-1707
F: 312 732-3537 Bank of America, N.A.   $ 43,200,000   1850 Gateway Blvd.
CA4-707-05-11
Concord, CA 94520
Attn: Vilma Tana
T: 925 675-7336
F: 925 969-2865   1850 Gateway Blvd.
CA4-707-05-11
Concord, CA 94520
Attn: Vilma Tana
T: 925 675-7336
F: 925 969-2865 The Bank of New York   $ 36,800,000   One Wall Street, 22nd
Floor
New York, NY 10005
Attn: Dawn Hertling
T: 212 635-6742
F: 212 635-6399   One Wall Street, 22nd Floor
New York, NY 10005
Attn: Dawn Hertling
T: 212 635-6742
F: 212 635-6399 The Bank of Tokyo-Mitsubishi, Ltd.   $ 46,200,000   1201 3rd
Avenue
Suite 1100
Seattle, WA 98101
Attn: Kosuke Takahashi
T: 206 382-6049
F: 206 382-6067   1201 3rd Avenue
Suite 1100
Seattle, WA 98101
Attn: Kosuke Takahashi
T: 206 382-6049
F: 206 382-6067 Bayerische Landesbank Girozentrale, Cayman Islands   $
11,200,000   560 Lexington Avenue
New York, NY 10022
Attn: James Fox
T: 212 310-9986
F: 212 310-9868   560 Lexington Avenue
New York, NY 10022
Attn: James Fox
T: 212 310-9986
F: 212 310-9868 The Chase Manhattan Bank   $ 50,100,000        

45

--------------------------------------------------------------------------------

Citibank, N.A.   $ 50,100,000   Two Penns Way
New Castle, Delaware 19720
Attn: Drew Tuminello
T: 302 894-6075
F: 302 894-6120   Two Penns Way
New Castle, Delaware 19720
Attn: Drew Tuminello
T: 302 894-6075
F: 302 894-6120 Credit Lyonnais   $ 25,600,000         Credit Suisse First
Boston   $ 36,800,000   11 Madison Avenue
New York, NY 10010
Attn: Robert Finney
T: 212 325-9038
F: 212 325-8319   11 Madison Avenue
New York, NY 10010
Attn: Robert Finney
T: 212 325-9038
F: 212 325-8319 Deutsche Bank AG New York and/or Cayman Island Branches   $
46,400,000   31 West 52nd Street
New York, NY 10019
Attn: Joseph Gyurindak
T: 212 469-4107
F: 212 469-4139   31 West 52nd Street
New York, NY 10019
Attn: Joseph Gyurindak
T: 212 469-4107
F: 212 469-4139 Deutsche VerkehrsBank AG   $ 11,200,000   609 Fifth Avenue
10th Floor
New York, NY 10017
Attn: Volker Fabian
T: 212 588-8864
F: 212 588-8936   609 Fifth Avenue
10th Floor
New York, NY 10017
Attn: Volker Fabian
T: 212 588-8864
F: 212 588-8936 Fleet National Bank   $ 36,800,000         The Industrial Bank
of Japan, Limited   $ 36,800,000   1251 Avenue of the Americas
New York, NY 10020
Attn: Joe Mitarotondo
T: 212 282-4088
F: 212 282-4494   1251 Avenue of the Americas
New York, NY 10020
Attn: Joe Mitarotondo
T: 212 282-4088
F: 212 282-4494 JP Morgan   $ 11,200,000         Mitsubishi Trust & Banking   $
43,200,000         PNC Bank, N.A.   $ 25,600,000   620 Liberty Avenue
Two PNC Plaza, 3rd Floor
Pittsburgh, PA 15222
Attn: Jack Caracciolo
T: 412 768-9973
F: 412 768-4586   620 Liberty Avenue
Two PNC Plaza, 3rd Floor
Pittsburgh, PA 15222
Attn: Jack Caracciolo
T: 412 768-9973
F: 412 768-4586 Royal Bank of Canada   $ 11,200,000         Royal Bank of
Scotland   $ 11,200,000         Standard Chartered Bank   $ 11,200,000   7 World
Trade Center
New York, NY 10048
Attn: Larry Fitzerald
T: 212 667-0107
F: 212 667-0568   7 World Trade Center
New York, NY 10048
Attn: Larry Fitzerald
T: 212 667-0107
F: 212 667-0568 Sumitomo Bank   $ 36,800,000        

46

--------------------------------------------------------------------------------

U.S. Bank N.A.   $ 11,200,000   1420 Fifth Avenue, 11th Floor
Seattle, WA 98101
Attn: James Farmer
T: 206 587-5237
F: 206 344-3654   1420 Fifth Avenue, 11th Floor
Seattle, WA 98101
Attn: James Farmer
T: 206 587-5237
F: 206 344-3654 Wachovia Bank   $ 36,800,000         Westdeutsche Landesbank
Gironzentrale, New York Branch   $ 11,200,000   1211 Avenue of the Americas
New York, NY 10036
Attn: Phil Green
T: 212 852-6113
F: 212 302-7946   1211 Avenue of the Americas
New York, NY 10036
Attn: Phil Green
T: 212 852-6113
F: 212 302-7946

47

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3

